        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 1 of 58



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                   *
68th STREET SITE WORK GROUP,                       *
                                                   *
                      Plaintiff,                   *
                                                   *
v.                                                 *          Civil Case No.: SAG-20-3385
                                                   *
AIRGAS, INC., et al.,                              *
                                                   *
                                                   *
                      Defendants.                  *
                                                   *
*      *       *       *       *     *   *   *    *                   *       *       *       *
                                   MEMORANDUM OPINION

       Plaintiff 68th Street Site Work Group (“Plaintiff”) filed suit against 156 Defendant

companies (collectively, “Defendants”) under the Comprehensive Environmental Response,

Compensation and Liability Act (“CERCLA”), for the recovery of costs incurred and to be

incurred in response to the release or threatened release of hazardous substances from the 68th

Street Dump Superfund Alternative Site (“68th Street Site,” or “Site”). ECF 1. Plaintiff also seeks

a declaration of each Defendant’s liability for future response costs to be incurred by Plaintiff (and

its assignors) at the Site ECF 1. As of today, forty-five Defendants are actively litigating the case,

following a number of voluntary dismissals and certain entries of default. Thirty-one of those

remaining Defendants have filed motions to dismiss the Complaint, with several of those motions

seeking summary judgment in the alternative. ECF 163 (Armacell, LLC); ECF 174 (Truist

Financial Corporation); ECF 287 (Pabst Brewing Co.); ECF 384 (C&I Leasing, Inc.); ECF 386

(Cowan Systems, Inc.); ECF 411/452 (Lifoam Industries, LLC); ECF 425 (High’s of Baltimore,

LLC); ECF 442 (Cloverland Dairy Limited Partnership); ECF 448 (“Certain Defendants”

(American Sugar Refining, Inc.; Bob Bell Automotive Group, Inc.; Donohoe Real Estate Services;

HMS Host Family Restaurants, Inc.; Len Stoler, Inc.; and Stella Maris Operating Corp.)); ECF
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 2 of 58



461 (The Rukert Terminals Corporation); ECF 478 (Alban Tractor Co., Inc.); ECF 479 (Crown

Central LLC); ECF 480 (New Ridge Associates, Inc.); ECF 481 (Norris Automotive Holdings

LLC); ECF 482/484 (The Victory Racing Plate Company); ECF 510 (Host Hotels and Resorts,

Inc.); ECF 537 (Caraustar Industries, Inc.); ECF 539 (Greif, Inc.); ECF 549 (Heritage Chevrolet-

Buick, Inc.); ECF 609 (Hilton Worldwide, Inc.); ECF 672 (Ridgeway Manor, Inc.); ECF 701

(Mattress Company of Delaware, LLC d/b/a Eclipse International); ECF 704 (Morgan Properties

Management Company, LLC); ECF 767 (Airgas, Inc.); ECF 768 (Drug City Pharmacy, LLC);

ECF 769 (Melibelle USA, Inc.). Plaintiffs opposed each motion, ECF 284, ECF 285, ECF 367,

ECF 521, ECF 523, ECF 529, ECF 530, ECF 538, ECF 543, ECF 547, ECF 563-566, ECF 568,

ECF 569, ECF 580, ECF 581, ECF 596, ECF 677, ECF 697, ECF 728, ECF 730, ECF 775-77, and

most Defendants replied, ECF 363, ECF 368, ECF 460, ECF 555, ECF 570, ECF 579, ECF 583,

ECF 587, ECF 593, ECF 599, ECF 621-625, ECF 636, ECF 639-641, ECF 698, ECF 742, ECF

747.

       This Court held a telephonic hearing on a representative subset of the pending motions on

July 13, 2021. Specifically, the hearing addressed ECF 163, ECF 287, ECF 384, ECF 448, and

ECF 537. No hearing is necessary as to the remaining motions to dismiss.1 See Loc. R. 105.6 (D.

Md. 2021).

       For the reasons stated below, Defendants’ motions will be granted, with the precise

disposition as to each motion detailed herein and in the accompanying order.




1
  This memorandum opinion will address all substantive pending motions with three exceptions:
ECF 515 (Defendant Schumacher & Seiler, Inc.’s Motion for Summary Judgment); ECF 688
(Defendant American Sugar Refining, Inc.’s Motion for Sanctions); and ECF 761 (Plaintiff’s
Motion for Fees and Costs). A memorandum opinion and order deciding ECF 761 will be issued
along with this opinion, and ECF 515 and ECF 688 will be decided on a later date.


                                               2
          Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 3 of 58



I.    Factual Background2

         Plaintiff 68th Street Site Work Group is an unincorporated association that consists of the

  following members: AAI Corporation; Acme Markets, Inc.; AK Steel Corporation; Browning-

  Ferris, Inc.; Black & Decker (U.S.) Inc.; Brunswick Corporation; ConAgra Grocery Products

  Company, LLC; Crown Cork & Seal Company, Inc.; CSX Realty Development, LLC; CSX

  Transportation, Inc.; Exxon Mobil Corporation; and Illinois Tool Works, Inc., on behalf of

  Signode and Vulcan-Hart. ECF 1 ¶ 27. These member entities have each assigned their claims in

  this case to the Work Group. ECF 1 ¶ 28. Plaintiff alleges that Defendants in this case are liable

  as potentially responsible parties (“PRPs”) for their generation and transportation, and/or their

  arranging for transportation, of materials containing hazardous substances for disposal and/or

  treatment at the 68th Street Site. ECF 1 ¶ 1.

         The 68th Street Site is a mixed industrial, commercial, and residential area, encompassing

  239 acres in the Rosedale neighborhood in Baltimore County, along the eastern border of

  Baltimore City. ECF 1 ¶ 4. The Site is an aggregate of seven landfills, which operated within the

  boundaries of what the United States Environmental Protection Agency (“EPA”) later designated

  as five Management Areas (A, B, D, E, and F). ECF 1 ¶¶ 5-11. Waste disposal activities were

  conducted at the Site from the 1950s through the early 1970s, and included the disposal of

  municipal, industrial, and commercial wastes. ECF 1 ¶ 6. Among the entities operating permitted

  landfills at the Site was Robb Tyler, Inc. (“Robb Tyler”). Management Area E of the 68th Street

  Site was the “original Robb Tyler Landfill,” which was permitted in 1953 and closed by 1956.

  ECF 1 ¶ 10. Robb Tyler was issued a refuse disposal permit for Management Area F in 1956, and



  2
   These facts are derived from Plaintiff’s Complaint, ECF 1, and, where appropriate, from evidence
  attached to the motions and related filings.

                                                  3
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 4 of 58



it operated the Island Landfill (a six-acre landfill within Management Area F) as a permitted

landfill from 1960-1969. ECF 1 ¶ 11.

        After several years of emergency response actions and site inspections, EPA proposed the

68th Street Site to the National Priorities List (“NPL”) in 1999, and again in 2003. ECF 1 ¶¶ 12-

15; U.S. Env’t Prot. Agency, Proposed National Priorities List (NPL) Sites – by State,

https://www.epa.gov/superfund/proposed-national-priorities-list-npl-sites-state#MD.    The Site

has not been finalized to the NPL, instead being evaluated under the Superfund Alternative Site

process. U.S. Env’t Prot. Agency, Superfund Site: 68th Street Dump/Industrial Enterprises,

https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.Cleanup&id=0300

338. In April 2006, EPA entered into an Administrative Settlement Agreement and Order for

Remedial Investigation and Feasibility Study with the members of the 68th Street Site Work

Group. ECF 1 ¶ 16. Plaintiff alleges that it commenced the Investigation and Study shortly

thereafter, in June 2006. ECF 1 ¶ 17. Plaintiff’s member entities completed the Remedial

Investigation in May 2012, and the Feasibility Study in March 2013, and EPA issued its final

Record of Decision for remedial actions at the Site in September 2013. ECF 1 ¶¶ 20-21.

        In November 2017, this Court entered a Consent Decree for Remedial Design/Remedial

Action (“Consent Decree”) between EPA and the State of Maryland, on the one hand, and a group

of defendants (the “Settling Defendants”) on the other hand. United States v. AAI Corp., et. al.,

Case No. 17-cv-2909-RDB, ECF 8 (D. Md. Nov. 29, 2017). The Settling Defendants included

Settling Performing Defendants—who are the members of the 68th Street Site Work Group—and

other Settling Non-Performing Defendants. ECF 1 ¶ 22. All of Plaintiff’s individual members are

signatories to the Consent Decree. ECF 1 ¶ 29. Plaintiff itself (the 68th Street Site Work Group

entity) is not a signatory.



                                               4
           Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 5 of 58



          Plaintiff filed its initial Complaint in November 2020, naming more than 150 Defendants

   (who were not Settling Defendants party to the Consent Decree) as potentially liable for more than

   $4.8 million in past costs incurred by Plaintiff for response activities required by the Consent

   Decree. The Complaint seeks contribution, in addition to a declaration of each Defendant’s

   liability for future response costs Plaintiff may incur. ECF 1 ¶ 1. Plaintiff alleges that each

   Defendant it named, “by contract, agreement or otherwise arranged for disposal or treatment, or

   arranged with a transporter for transport for disposal or treatment, of waste containing hazardous

   substances at the 68th Street Site.” See, e.g., ECF 1 ¶ 30. Plaintiff alleges that each Defendant’s

   respective waste streams contained, at minimum, the following fourteen hazardous substances:

   acetone, benzene, cadmium, dichloroethylene, lead, methyl ethyl ketone, methylene chloride,

   perchloroethylene, toluene, trichloroethane, trichloroethylene, vinyl chloride, xylene, and zinc. In

   instances where the only waste stream alleged is “general office waste”—such as with respect to

   Defendant Donohoe Real Estate Services—those fourteen substances make up the entirety of

   Plaintiff’s allegations. See, e.g., ECF 1 ¶ 347. For certain other Defendants, however, Plaintiff

   alleges that additional hazardous substances were disposed, including: arsenic, barium, chromium,

   copper, dichlorobenzene, ethyl benzene, manganese, mercury, and/or nickel. See, e.g., ECF 1 ¶¶

   217; 691.

II.   Legal Standards Governing the Motions in General

      A. Rule 12(b)(2) Motion to Dismiss

          Three Defendants, Armacell, LLC (“Armacell”), Pabst Brewing Co. (“Pabst”), and

   Caraustar Industries, Inc. (“Caraustar”), have filed motions to dismiss under Federal Rule of Civil

   Procedure 12(b)(2), challenging this Court’s personal jurisdiction over them. ECF 163, 287, 537.

   Under Rule 12(b)(2), the burden is “on the plaintiff ultimately to prove the existence of a ground



                                                    5
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 6 of 58



for jurisdiction by a preponderance of the evidence.” Combs v. Bakker, 886 F.2d 673, 676 (4th

Cir. 1989); see Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014);

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003) (citing

Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 59-60 (4th Cir. 1993)). When “a district court decides

a pretrial personal jurisdiction motion without conducting an evidentiary hearing, the plaintiff need

only make a prima facie showing of personal jurisdiction.” Carefirst of Md., 334 F.3d at 396

(citing Combs, 886 F.2d at 676). To determine whether the plaintiff has met this burden, “the court

must construe all relevant pleading allegations in the light most favorable to the plaintiff, assume

credibility, and draw the most favorable inferences for the existence of jurisdiction.” Combs, 886

F.2d at 676. The court need not “look solely to the plaintiff’s proof in drawing” all reasonable

inferences in plaintiff’s favor and may also look at the defendant’s proffered proof and assertions

regarding defendant’s lack of contacts with the forum state. Mylan Labs., Inc., 2 F.3d at 62.

“When the existing record is inadequate to support personal jurisdiction over a defendant, the

plaintiff is entitled to jurisdictional discovery if it can demonstrate that such discovery would yield

‘additional facts’ that would ‘assist the court in making the jurisdictional determination.’”

FrenchPorte IP, LLC v. Martin Door Mfg., Inc., Civil Action No. TDC-14-0295, 2014 WL

4094265, at *5 (D. Md. Aug. 14, 2014) (quoting Commissariat A L’Energie Atomique v. Chi Mei

Optoelectronics Corp., 395 F.3d 1315, 1323 (Fed. Cir. 2005); and then citing Toys “R” Us, Inc.

v. Step Two, S.A., 318 F.3d 446, 456 (Fed. Cir. 2003) (“[C]ourts are to assist the plaintiff by

allowing jurisdictional discovery unless the plaintiff’s claim is clearly frivolous.”)).

       To exercise personal jurisdiction over a non-resident defendant, a court must determine

that (1) the exercise of jurisdiction is authorized under the state’s long-arm statute, pursuant to

Federal Rule of Civil Procedure 4(k)(1)(A); and (2) the exercise of jurisdiction conforms to the



                                                  6
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 7 of 58



Fourteenth Amendment’s due process requirements. Carefirst of Md., 334 F.3d at 396. When

interpreting the reach of Maryland’s long-arm statute, a federal district court is bound by the

interpretations of the Maryland Court of Appeals. See Carbone v. Deutsche Bank Nat’l Tr. Co.,

Civil Action No. RDB-15-1963, 2016 WL 4158354, at *5 (D. Md. Aug. 5, 2016); Snyder v.

Hampton Indus., Inc., 521 F. Supp. 130, 135-36 (D. Md. 1981), aff’d, 758 F.2d 649 (4th Cir. 1985);

see also Mylan Labs., 2 F.3d at 61 (citing Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938)).

Moreover, courts must address both prongs of the personal jurisdiction analysis, despite Maryland

courts consistently holding that “the state’s long-arm statute is coextensive with the limits of

personal jurisdiction set out by the due process clause of the Constitution.” Carefirst of Md., 334

F.3d at 396; Bond v. Messerman, 391 Md. 706, 721, 895 A.2d 990, 999 (2006); see CSR, Ltd. v.

Taylor, 411 Md. 457, 472, 984 A.2d 492, 501 (2009) (noting that the personal jurisdiction analysis

“entails dual considerations”).

       Under the first prong, the plaintiff must identify a provision in the Maryland long-arm

statute that authorizes jurisdiction. Ottenheimer Publishers, Inc. v. Playmore, Inc., 158 F. Supp.

2d 649, 652 (D. Md. 2001). Under the second prong, “due process requires only that . . . a

defendant . . . have certain minimum contacts . . . such that the maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). This “minimum

contacts” analysis depends on the number and relationship of a defendant’s contacts to the forum

state, and whether the present cause of action stems from the defendant’s alleged acts or omissions

in the forum state. Id. at 316-19.

       Finally, a court may exercise two types of personal jurisdiction, “general” or “specific.”

Bristol-Myers Squibb Co. v. Superior Court of Cal., S.F. Cty., 137 S. Ct. 1773, 1780 (2017).



                                                 7
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 8 of 58



“General” jurisdiction is a fairly limited concept, since it only arises where “the continuous

corporate operations within a state [are] so substantial and of such a nature as to justify suit against

[defendant] on causes of action arising from dealings entirely distinct from those activities.” Int’l

Shoe, 326 U.S. at 318. “For an individual, the paradigm forum for the exercise of general

jurisdiction is the individual’s domicile; for a corporation, it is an equivalent place, one in which

the corporation is fairly regarded as at home.” Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 924 (2011). In the context of a corporation, the paradigm bases for general

jurisdiction are “the place of incorporation and principal place of business.” Daimler AG v.

Bauman, 571 U.S. 117, 137 (2014). The Daimler court clarified that while those paradigms are

not necessarily the only bases for general jurisdiction, it would be “unacceptably grasping” to

approve the exercise of general jurisdiction wherever a corporation, “engages in a substantial,

continuous, and systematic course of business.”          Id. at 137-38 (declining to find general

jurisdiction lies in every state in which a corporate defendant has “sizable” sales).

        “Specific” jurisdiction arises when there is an “affiliation between the forum and the

underlying controversy.” Goodyear, 564 U.S. at 919; Carefirst of Md., 334 F.3d at 397. To assess

specific jurisdiction, the Fourth Circuit considers: “(1) the extent to which the defendant

purposefully availed itself of the privilege of conducting activities in the State; (2) whether the

plaintiffs’ claims arise out of those activities directed at the State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable.” Consulting Eng’rs Corp. v. Geometric

Ltd., 561 F.3d 273, 278 (4th Cir. 2009) (quoting ALS Scan, Inc. v. Digital Serv. Consultants, Inc.,

293 F.3d 707, 712 (4th Cir. 2002)).

        Under Rule 12(b)(2), the court is permitted to consider evidence outside the pleadings in

resolving a motion to dismiss for lack of personal jurisdiction. Structural Preservation Sys., LLC



                                                   8
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 9 of 58



v. Andrews, 931 F. Supp. 2d 667, 671 (D. Md. 2013); see also 5B Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1351, at 305 (3d ed. 2004) (“[T]he district judge has

considerable procedural leeway in choosing a methodology for deciding the motion. The court

may receive and weigh the contents of affidavits and any other relevant matter submitted by the

parties to assist it in determining the jurisdictional facts.”).

    B. Rule 12(b)(6) Motion to Dismiss

        The majority of the currently pending motions cite Rule 12(b)(6), which permits a

defendant to test the legal sufficiency of a complaint by way of a motion to dismiss. In re

Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159,

165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff’d sub nom.,

McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th

Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by a defendant that, even if the facts

alleged by a plaintiff are true, the complaint fails as a matter of law “to state a claim upon which

relief can be granted.”

        Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Federal Rule of Civil Procedure 8(a)(2). That rule provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.” The

purpose of the rule is to provide the defendants with “fair notice” of the claims and the “grounds”

for entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

        To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly expounded the pleading

standard for ‘all civil actions’ . . . .”); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a



                                                    9
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 10 of 58



plaintiff need not include “detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly,

550 U.S. at 555. Moreover, federal pleading rules “do not countenance dismissal of a complaint

for imperfect statement of the legal theory supporting the claim asserted.” Johnson v. City of

Shelby, Miss., 574 U.S. 10, 11 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal

quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir. 2017);

Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650

F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But, a court is not required to

accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

“A court decides whether [the pleading] standard is met by separating the legal conclusions from

the factual allegations, assuming the truth of only the factual allegations, and then determining

whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the




                                                 10
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 11 of 58



legal remedy sought. A Soc’y Without a Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert.

denied, 566 U.S. 937 (2012).

        Courts generally do not “resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243 (quoting

Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). However, “in the relatively rare

circumstances where facts sufficient to rule on an affirmative defense are alleged in the complaint,

the defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v.

Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long

Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended

[only] to test the legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R.

Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies . . . if all facts necessary

to the affirmative defense ‘clearly appear[] on the face of the complaint.’” Goodman, 494 F.3d at

464 (emphasis, and second alteration, in original) (quoting Forst, 4 F.3d at 250).

        In evaluating the sufficiency of a complaint in connection with a Rule 12(b)(6) motion, a

court ordinarily “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein . . . .” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013); see Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007). However, a court may

properly consider documents incorporated into the complaint or attached to the motion to dismiss,

“‘so long as they are integral to the complaint and authentic.’” U.S. ex rel. Oberg v. Pa. Higher

Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014) (quoting Philips v. Pitt Cty. Mem’l

Hosp., 572 F.3d 176, 180 (4th Cir. 2009)); see Anand v. Ocwen Loan Servicing, LLC, 754 F.3d

195, 198 (4th Cir. 2014); Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234

(4th Cir. 2004), cert. denied, 543 U.S. 979 (2004).



                                                   11
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 12 of 58



       Accordingly, when resolving a Rule 12(b)(6) motion, a court may consider certain exhibits,

without converting the motion to dismiss to one for summary judgment. Goldfarb v. Mayor &

City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015). In particular, a court may consider

documents that are “explicitly incorporated into the complaint by reference and those attached to

the complaint as exhibits[.]” Goines, 822 F.3d at 166 (citations omitted); see also U.S. ex rel.

Oberg, 745 F.3d at 136; Anand, 754 F.3d at 198; Am. Chiropractic Ass’n, 367 F.3d at 234; Phillips

v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir. 1999).

       A court may also “consider a document submitted by the movant that was not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint

and there is no dispute about the document’s authenticity.” Goines, 822 F.3d at 166 (citations

omitted); see also Woods v. City of Greensboro, 855 F.3d 639, 642 (4th Cir. 2017), cert. denied,

138 S. Ct. 558 (2017); Kensington Volunteer Fire Dep’t v. Montgomery Cty., 684 F.3d 462, 467

(4th Cir. 2012). To be “integral,” a document must be one “that by its ‘very existence, and not the

mere information it contains, gives rise to the legal rights asserted.’” Chesapeake Bay Found.,

Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D. Md. 2011) (alterations

omitted) (quoting Walker v. S.W.I.F.T. SCRL, 517 F. Supp. 2d 801, 806 (E.D. Va. 2007)).

   C. Rule 56 Summary Judgment

       Several Defendants ask, in the alternative, that summary judgment be granted in their favor,

and many attach exhibits to their motions to this end. ECF 448, ECF 452, ECF 464, ECF 478,

ECF 479, ECF 480, ECF 481, ECF 482/484, ECF 510, ECF 549, ECF 672, ECF 701, ECF 704,

ECF 767, ECF 768, ECF 769. Under Rule 56(a) of the Federal Rules of Civil Procedure, summary

judgment is appropriate only “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” The moving party bears



                                                 12
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 13 of 58



the burden of showing that there is no genuine dispute of material fact. See Casey v. Geek Squad,

823 F. Supp. 2d 334, 348 (D. Md. 2011) (citing Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282,

1286 (4th Cir. 1987)). If the moving party establishes that there is no evidence to support an

element of the non-moving party's case, the burden then shifts to the non-moving party to proffer

specific facts to show a genuine issue exists for trial. Id. The non-moving party must provide

enough admissible evidence to “carry the burden of proof in [its] claim at trial.” Id. at 349 (quoting

Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993)). The mere existence of a

scintilla of evidence in support of the non-moving party's position will be insufficient; there must

be evidence on which the jury could reasonably find in its favor. Id. at 348 (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251 (1986)). Moreover, a genuine issue of material fact cannot

rest on “mere speculation, or building one inference upon another.” Id. at 349 (quoting Miskin v.

Baxter Healthcare Corp., 107 F. Supp. 2d 669, 671 (D. Md. 1999)).

       Additionally, summary judgment shall be warranted if the non-moving party fails to

provide evidence that establishes an essential element of the case. Id. at 352. The non-moving

party “must produce competent evidence on each element of [its] claim.” Id. at 348-49 (quoting

Miskin, 107 F. Supp. 2d at 671). If the non-moving party fails to do so, “there can be no genuine

issue as to any material fact,” because the failure to prove an essential element of the case

“necessarily renders all other facts immaterial.” Id. at 352 (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Coleman v. United States, 369 Fed. App’x 459, 461 (4th Cir. 2010)). In

ruling on a motion for summary judgment, a court must view all of the facts, including reasonable

inferences to be drawn from them, “in the light most favorable to the party opposing the motion.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986) (quoting United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).



                                                 13
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 14 of 58



       Relevant to this case, summary judgment typically is not granted “where the parties have

not had an opportunity for reasonable discovery.” E.I. du Pont, 637 F.3d at 448.. However, “the

party opposing summary judgment ‘cannot complain that summary judgment was granted without

discovery unless that party had made an attempt to oppose the motion on the grounds that more

time was needed for discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214,

244 (4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To present the issue, the nonmovant is typically required to file an affidavit pursuant to

Federal Rule of Civil Procedure 56(d), explaining why “for specified reasons, it cannot present

facts essential to justify its opposition,” without further discovery. Fed. R. Civ. P. 56(d). In

particular circumstances, the court may find that a nonmovant has effectively served the purpose

of the Rule 56(d) affidavit requirement by otherwise articulating its need for discovery in briefings

and hearings. Harrods Ltd., 302 F.3d at 246 (electing not to penalize nonmovant for failing to file

Rule 56(d) affidavit where it had “repeatedly explained to the district court both in writing and

orally that more discovery was needed,” and “[t]he district court was thus fully informed[.]”).

However, the ultimate evaluation of the sufficiency of a nonmovant’s request for discovery is

made at the Court’s discretion, and requirement of a Rule 56(d) affidavit remains the prevailing

rule in this Circuit. See Medlock v. Rumsfeld, 336 F. Supp. 2d 452, 470 (D. Md. 2002) (“While

the specific facts in Harrods led the court to conclude that the plaintiff’s efforts had served the

purpose of the Rule 56(f) affidavit, . . . it clearly did not eliminate the Rule 56(f) affidavit

requirement discussed in Evans[.]”).3




3
  “The language of Rule 56(d) appeared in Rule 56(f) before amendments in 2010, but these
amendments made no substantial change to the rule.” McCray v. Maryland Dep’t of Transp., 741
F.3d 480, 484 n.2 (4th Cir. 2014).
                                                 14
           Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 15 of 58



III.   Analysis

       A. Motions to Dismiss for Lack of Personal Jurisdiction

           As noted above, three Defendants, Armacell, Pabst, and Caraustar, challenge this Court’s

   exercise of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2). Armacell and

   Caraustar also seek dismissal for failure to state a claim pursuant to Rule 12(b)(6). Each of those

   Defendants, through the sworn statements of their respective affiants, establish that they are neither

   incorporated nor do they maintain their principal place of business in Maryland. See ECF 163-3

   at ¶¶ 3-6 (“Ahumada Decl.”); ECF 287-2 at ¶¶ 3-11 (“Urband Decl.”); ECF 537-2 at ¶¶ 4-5 (“Martz

   Aff.”). Pabst, in addition, contends that it is not subject to general personal jurisdiction despite its

   registration in Maryland and the fact that its brands are distributed and sold in Maryland, along

   with most other states, (citing Md. Code Ann., Corps. & Ass’ns § 7-210 (West) (2021) and

   Goodyear Tire & Rubber Co. v. Ruby, 540 A.2d 482, 487 (Md. 1988)). This Court is permitted

   to, and has, considered those statements in adjudicating this Rule 12(b)(2) motion. Thus, in the

   absence of any exceptional circumstances to suggest otherwise, this Court lacks general

   jurisdiction over Defendants Armacell, Pabst, and Caraustar.

           As for specific in personam jurisdiction, Plaintiff’s claims do not arise out of any action

   conducted by those Defendants in Maryland.             Instead, they rest entirely on the actions of

   companies for which Plaintiff claims Defendants are liable as successors. Plaintiff alleges that

   specific jurisdiction may be asserted against Armacell as the successor to Monarch Rubber Co.,

   against Pabst as the successor to Carlings Brewing Company, F&M Schaefer Brewing Co., Mr.

   Jerold C. Hoffberger, National Brewing Company, and P. Ballantine & Sons, and against Caraustar

   as the successor to Chesapeake Paperboard Company, for those entities’ purported arranging for

   disposal of waste at the 68th Street Site. Plaintiff spends considerable time in its various responses



                                                     15
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 16 of 58



laying out its bases for personal jurisdiction over the purported predecessor entities. However,

this Court need not reach those issues because none of the Defendants disputes the existence of

personal jurisdiction over the predecessor entities. What is in dispute is whether Plaintiff has

adequately pleaded facts or can support an inference of successorship sufficient to invoke personal

jurisdiction over the alleged successors.

       Plaintiff, in each Response, cites to City of Richmond, Va. v. Madison Mgmt. Grp., Inc.,

918 F.2d 438 (4th Cir. 1990), for the proposition that personal jurisdiction over an alleged

predecessor company is sufficient to exercise personal jurisdiction over the alleged successor. See,

e.g., ECF 284 at 11-12. However, the City of Richmond court conditioned such jurisdiction on the

existence of “evidence supporting the imposition upon [defendant] of successor liability.” City of

Richmond, 918 F.2d at 454-55 (emphasis added) (citing, inter alia, Simmers v. Am. Cyanamid

Corp., 576 A.2d 376, 385 (Pa. Super. 1990) (“The great weight of persuasive authority permits

imputation of a predecessor’s actions upon its successor whenever forum law would hold the

successor liable for its predecessor’s actions.” (emphasis added and emphasis in original

omitted))). Thus, for personal jurisdiction to be exercised over Defendants Armacell, Pabst, and

Caraustar, Plaintiff must first have adequately pleaded a theory of successor liability.4



4
  With respect to successor liability, this Court believes it more appropriate to view this motion
through the lens of a 12(b)(6) motion, assessing the adequacy of the Complaint’s allegations. It
acknowledges that Pabst expressly disclaimed an intent to move pursuant to Rule 12(b)(6), instead
insisting that its motion should be evaluated solely under Rule 12(b)(2). However, while motions
that go to the sufficiency of the claim should be asserted under Rule 12(b)(6), when presented as
12(b)(2) motions, “the district court may adjudicate the motion and ignore the way it is captioned.”
5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1351 (3d ed. 2021)
(citing Larson v. Port of N.Y. Auth., 17 F.R.D. 298, 300 (S.D.N.Y. 1955) (“Notwithstanding that
movant predicates its motion upon F. R. Civ. P. 12(b)(1) and (2), the motion is deemed one to
dismiss for failure to state a claim upon which relief can be granted and will be disposed of
accordingly.”)); see also Energy Automation Sys., Inc. v. Xcentric Ventures, LLC, Civ. No. 3:06-
1079, 2007 WL 1557202, at *14 (M.D. Tenn. May 25, 2007) (“Generally, when a court faces
questions going to the merits of a case in a Rule 12(b)(2) motion, that motion may be converted to
                                                 16
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 17 of 58



        1. Legal Standards for Successor Liability

        The Fourth Circuit has recognized that a corporate successor may be held liable for its

predecessor’s actions under CERCLA. PCS Nitrogen Inc. v. Ashley II of Charleston LLC, 714

F.3d 161, 173 (4th Cir. 2013); United States v. Carolina Transformer Co., 978 F.2d 832, 837 (4th

Cir. 1992). However, because CERCLA does not expressly discuss successor liability, courts

apply the standard common law rule that a corporation that acquires assets of another does not also

acquire its liabilities, except in four limited circumstances:

                (1) the successor expressly or impliedly agrees to assume the liabilities of
                the predecessor;
                (2) the transaction may be considered a de facto merger;
                (3) the successor may be considered a ‘mere continuation’ of the
                predecessor; or
                (4) the transaction is fraudulent.

PCS Nitrogen Inc., 714 F.3d at 173 (citing Carolina Transformer, 978 F.2d at 837).5



a Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim.”). Here, Pabst has effectively
argued that the Complaint is deficient on its face: “Plaintiff has provided no facts, and made no
allegations . . . , in its Complaint that provide a basis for the application of any exception to the
general rule that Pabst, as a purchaser of a company’s assets, did not acquire that company’s
liabilities.” ECF 287 at 15. Jurisdictional issues are inextricably intertwined here with the
adequacy of the factual allegations of successor liability; in other words, for purposes of these
motions, if the Complaint fails to state a plausible claim for successor liability, then this Court also
lacks personal jurisdiction. Thus, this Court finds it appropriate to adjudicate Pabst’s motion as if
it, like the motions filed by Armacell and Caraustar, was jointly brought under 12(b)(2) and
12(b)(6). The Court further notes, however, that under either a 12(b)(2) or 12(b)(6) standard, the
case would be dismissed without prejudice. See Coffin v. TGM Assoc. LP, Civ. No.: 1:20-cv-
03120-SAG, 2021 WL 1238560, at *5 (D. Md. Apr. 2, 2021) (“Because the dismissals are
premised on jurisdictional defects, the claims will be dismissed without prejudice.”) (citing S. Walk
at Broadlands Homeowners Ass’n, Inc. v. Openband at Broadlands, LLC, 713 F.3d 175, 185 (4th
Cir. 2013) (“[A] court that lacks jurisdiction has no power to adjudicate and dispose of a claim on
the merits.”)); see also 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 1351 (3d ed. 2021) (“Nor does the dismissal that follows the grant of a Rule 12(b)(2)
motion prejudice the plaintiff’s right to file another complaint[.]”).
5
  Carolina Transformer also recognized a “substantial continuity,” or “continuity of enterprise”
test, which used an eight-factor test analyzing successorship: (1) retention of the same employees;
(2) retention of the same supervisory personnel; (3) retention of the same production facilities in
                                                  17
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 18 of 58



       Cases considering successor liability claims under a motion to dismiss standard have

generally required (1) the plaintiff to identify which of the four exceptions it is invoking for

successor liability and (2) facts supporting the invocation of the chosen exception. See, e.g.,

Leonard v. Bed, Bath & Beyond, Inc., No. 5:15-CV-00284-F, 2016 WL 158587, at *3 (E.D.N.C.

Jan. 8, 2016) (“[I]n order to bring a claim against a corporation based on the conduct of its

predecessor, a plaintiff must allege at least one basis for successor liability.”). In Leonard, the

plaintiff had alleged that the purported successor corporation’s “management [was] identical” to

the predecessor, that the two entities were engaged in the “same line of business,” and that the

purported successor “use[d] [the predecessor’s] facility, equipment, employees, name brand . . .

and customers.” Id. Even with those factual allegations, in the absence of identification of a

specific basis for successor liability, the court concluded that the complaint “appear[s] to describe

a run-of-the-mill sale of a business’s assets—not the type of unusual transaction that would give

rise to successor liability under one of the four exceptions.” Id.

       Like conclusions have been reached in CERCLA cases. For example, in Carolina Power

& Light Co. v. 3M Co., No. 5:08–CV–460–FL, No. 5:08–CV–463–FL, 2010 WL 11420854, at

*16 (E.D.N.C. Mar. 24, 2010), the court held that a complaint’s allegations were conclusory where

they “state[d] only that defendants [we]re ‘successors in interest to’ and/or ‘responsible for the



the same location; (4) production of the same product; (5) retention of the same name; (6)
continuity of assets; (7) continuity of general business operations; and (8) whether the successor
holds itself out as the continuation of the previous enterprise. Carolina Transformer, 978 F.2d at
838. That test presented a more forgiving basis upon which plaintiffs may seek to assert successor
liability. However, as the Fourth Circuit recognized in United States ex rel. Bunk v. Government
Logistics N.V., 842 F.3d 261, 274 (4th Cir. 2016), the Supreme Court’s decision in United States
v. Bestfoods, 524 U.S. 51 (1998), forecloses use of that theory in instances where the governing
statute is silent. See Bestfoods, 524 U.S. at 63 (“[T]o abrogate a common-law principle, the statute
must speak directly to the question addressed by the common law.”). Thus, because CERCLA is
silent on successor liability, Plaintiff’s claims of successor liability must be evaluated under only
the four common law exceptions outlined in PCS Nitrogen Inc.
                                                 18
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 19 of 58



environmental liabilities of’ various persons who sent [contaminated] transformers to [a site].”

The Carolina Power court noted that “[c]laimants ha[d] not alleged facts that would give notice to

successor defendants as to the particular theory of successor liability that claimants seek to put

forward.” Id.

       In Metro Container Grp. v. AC & T Co., Inc., plaintiff did not use the term “successor” in

its allegations against any defendant, instead merely saying defendant was “responsible for the

waste attributable” to the predecessor. 450 F. Supp. 3d 583, 604-05 (E.D. Pa. March 30, 2020),

vacated on other grounds No. 18-3623, 2020 WL 3060381 (E.D. Pa. June 8, 2020). The Court

found those allegations “amount[ed] to conclusory finger-pointing . . . the lightest weight blanket

allegations,” and left defendants to “speculate as to what theory of liability attache[d] their

liability.” Id. Similarly, in New York v. Town of Clarkstown, 95 F. Supp. 3d 660, 682-83 (S.D.N.Y.

2015), the court held that, where plaintiff alleged defendant “is the successor to” another entity

without alleging any facts in support, such an allegation amounts to a “conclusory claim,”

insufficient to plead an exception to the general rule of successor non-liability.

       Courts have deemed even more substantial allegations insufficient to state a claim for

successor liability in a CERCLA context. In Hobart Corp. v. Dayton Power & Light Co., No.

3:13–cv–115, 2014 WL 631518, at *3 (S.D. Ohio Feb. 18, 2014), the plaintiff specifically alleged

that the defendant was “the legal successor in interest under the theories of de facto merger and/or

mere continuation and/or assumption of liabilities to [predecessor company].” Plaintiff further

supported its claims with factual allegations concerning asset purchases, name changes, and

continuation of manufacturing operations. Id. at *4. The court still held that, taken together, these

“conclusory” allegations failed to plead successor liability. Id.




                                                 19
         Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 20 of 58



         The allegations contained in Plaintiff’s Complaint against each moving Defendant will be

evaluated with the foregoing legal standards and analogical pleadings in mind.

                a. Armacell, LLC

         Paragraphs 112-114 of Plaintiff’s Complaint, addressing successor liability as to Armacell,

state:

    112. Defendant Armacell, LLC (“Armacell”) is the successor to Monarch Rubber Co.

    113. In or about 2005, Armacell acquired Monarch Rubber Company.

    114. Monarch Rubber Co. is and/or was engaged in the business of rubber product
    manufacturing and distribution.

ECF 1 ¶¶ 112-14.

         Armacell argues that Plaintiff has failed to expressly identify which of the four exceptions

it is invoking to assert successor liability and has failed to allege any facts to support any of the

exceptions, instead merely providing conclusory statements devoid of factual support. ECF 163

at 14. Plaintiff, for its part, contends that the inclusion of the word “acquired” in its allegations of

successorship against Armacell (“. . . Armacell acquired Monarch Rubber Company”) constitutes

a specific factual assertion beyond mere conclusory statements. ECF 284 at 13. Plaintiff posits

that “acquisition” can imply either an asset purchase or a statutory merger, so reasonable inferences

drawn in its favor could suggest an exception to the general successor non-liability rule. Id.

Plaintiff concludes, then, that the inclusion of this word alone distinguishes this case from the

various cases alleging only “successorship, with no facts.” Id.

         When viewed in light of the above precedent, in which courts have dismissed similarly

bare-bones pleadings as conclusory, this Court is unpersuaded by Plaintiff’s contention. The use

of the conclusory word “acquired” is no more fact-specific than use of the conclusory word

“successor.” A transaction described as an “acquisition” can fall anywhere along a broad spectrum


                                                  20
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 21 of 58



of contractual arrangements, from a run-of-the-mill asset purchase between entirely separate

companies to a full merger. Thus, use of that word does not automatically place a transaction

within one of the four exceptions to the general rule of non-successor liability, and does not, absent

a more specific factual assertion, provide basis for an inference that one company is a successor to

another.

       In an attempt to bolster the scarce allegations in its Complaint, Plaintiff makes additional

arguments and supplies additional facts in its response to Armacell’s motion. ECF 284. There, it

suggests that it is invoking the “de facto merger” exception to non-liability. Id. Plaintiff is not

permitted to amend its complaint via its opposition to a motion to dismiss. See Mylan Lab’ys, Inc.

v. Akzo, 770 F. Supp. 1053, 1068 (D. Md. 1991) (“[I]t is axiomatic that the complaint may not be

amended by the briefs in opposition to a motion to dismiss.”) (quoting Car Carriers, Inc. v. Ford

Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)), aff’d, 2 F.3d 56 (4th Cir. 1993); see also Zachair

Ltd. v. Driggs, 965 F. Supp. 741, 748 n.4 (D. Md. 1997) (explaining that a plaintiff “is bound by

the allegations contained in its complaint and cannot, through the use of motion briefs, amend the

complaint”), aff’d, 141 F.3d 1162 (4th Cir. 1998). Thus, Plaintiff’s belated identification of one

of the four exceptions does not render its deficient Complaint viable. Similarly, the factual

allegations Plaintiff has incorporated into its response cannot amplify the few conclusory

allegations contained in its Complaint.6 Thus, the Complaint is properly dismissed, without

prejudice, under Rule 12(b)(6) for failure to state a claim on which relief can be granted.



6
  In light of the patent deficiencies in the allegations presented in the Complaint, this Court need
not reach the factual questions raised by the attachments to the parties’ briefing. This Court notes,
however, that the February 2005 Asset Purchase Agreement (“APA”) between Armacell and
Monarch raises serious questions about whether Plaintiff can plausibly allege a de facto merger,
given that the Asset Purchase agreement: (1) evidences a cash transaction and no transfer of equity;
(2) expressly excludes certain Monarch assets (including the Baltimore facility in question) from
the purchase; and (3) expressly excludes assumption of liabilities for disposal of hazardous
                                                 21
         Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 22 of 58



                b. Pabst

         Plaintiff’s Complaint includes the following successor liability allegations relevant to

Pabst:

         827. Defendant Pabst Brewing Co. (“Pabst Brewing”) is the successor to Carlings
         Brewing Company, F&M Schaefer Brewing Co., Mr. Jerold C. Hoffberger,
         National Brewing Company and P. Ballantine & Sons.

         828. In or about 1975, Carling Brewing Company merged with the National
         Brewing Co. and became Carling-National Breweries.

         829. In or about 1979, G. Heileman Brewing Co. acquired Carling-National
         Breweries.

         830. In or about 1994, The Stroh Brewery Company acquired G. Heileman Brewing
         Co.

         831. In or about 1999, Pabst Brewing acquired The Stroh Brewery Company.

         832. In or about 1981, The Stroh Brewery Company acquired F&M Schaefer
         Brewing Co., which it also registered as a fictitious name.

         833. Pabst Brewing later acquired The Stroh Brewery Company.

         834. Mr. Jerold C. Hoffberger was the president of National Brewing Co.

         835. In or about 1972, Falstaff Brewing Corporation acquired P. Ballantine & Sons
         Brewing Company.

         836. In or about 1985, Pabst Brewing acquired Falstaff Brewing Corporation and/or
         P. Ballantine & Sons Brewing Company.

         837. Carlings Brewing Company, F&M Schaefer Brewing Co., Mr. Jerold C.
         Hoffberger, National Brewing Company and P. Ballantine & Sons are and/or were
         engaged in the business of manufacture, production and distribution of alcoholic
         beverages.



materials. ECF 163-4. There is also evidence that Monarch continued to exist as a separate
company (DJDM Investment Company) for 10 years after the 2005 sale. ECF 163-2 at 5. The
Court does not believe, at this stage, that its consideration of the APA and other attachments would
result in dismissal with prejudice pursuant to Rule 12(b)(2), given some of the factual issues
Plaintiff has raised. However, Plaintiff should carefully evaluate the evidence now in its
possession when determining whether it can plausibly allege successor liability as to Armacell.
                                                  22
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 23 of 58



ECF 1 ¶¶ 827-37.

       Plaintiff thus claims two lines of successorship leading to Pabst. First, Plaintiff contends

that Pabst is the successor to P. Ballantine & Sons Brewing Company (“Ballantine”) via its

transaction with Falstaff Brewing Corporation (“Falstaff”). Separately, Plaintiff contends that

Pabst is the successor to Carlings Brewing Company (“Carlings”), F&M Schaefer Brewing Co.

(“F&M Schaefer”), Mr. Jerold C. Hoffberger (“Mr. Hoffberger”), and National Brewing Company

(“National”) (collectively “Stroh Breweries”) as a result of Pabst’s transaction with The Stroh

Brewing Company (“Stroh”). Plaintiff makes the same arguments with regard to Pabst as it did

with Armacell, asserting that because it alleged that Pabst “acquired” the predecessor entities, its

allegations are “robust” in contrast to cases where claims were dismissed. ECF 367 at 16 n.9.

That assertion remains unpersuasive in the context of Pabst. In fact, given the number of

“acquisitions” alleged in the years preceding Pabst’s involvement, the inferences that would need

to be drawn to pass successor liability through each of those transactions would be even greater.

Finally, without any explanation or legal support whatsoever, Plaintiff appears also to suggest that

Pabst can be the “successor” to an individual, Jerold C. Hoffberger.7 This Court is unaware of any

precedent suggesting that companies can succeed persons.



7
  While not reaching the issue, this Court notes that, on the present record, Plaintiff’s attempt to
belatedly allege a de facto merger between Ballantine and Falstaff is questionable. Pabst states in
its memorandum that it “acquired the stock of Pabst and Falstaff from S&P Company” in June
2010. ECF 287 at 5. Plaintiff points to this “admission” as evidence that Pabst’s successorship of
Falstaff is not in dispute. In its memorandum, Pabst does not challenge that it succeeded Falstaff,
but does raise the nature of the March 1972 asset agreement between Ballantine and Falstaff. Pabst
asserts that it is not a successor to the liabilities of Ballantine, because the March 1972 agreement
did not expressly or impliedly provide for Falstaff’s assumption of Ballantine’s liabilities, nor did
it qualify as any of the other exceptions to the general rule of successor non-liability. Ballantine’s
liabilities, then, were not passed to Pabst through Falstaff. Pabst concedes, however, that it “has
not located a copy” of the 1972 asset agreement. In lieu of the actual document, Pabst, through
the Declaration of its Chief Legal Officer Robert Urband (“Urband Decl.” attached to Defendant’s
Motion to Dismiss), and in reference to Falstaff’s 1972 Annual Report, argues that, “Based on [its]
                                                 23
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 24 of 58



        As with Armacell, Plaintiff fails in its Complaint to allege one of the four exceptions to

successor liability or to allege facts to support any exception. Again, Plaintiff tries without success

to use its Response to plug some of the holes in its Complaint. Because that course of action is

not permitted, this Court will not reach all of the factual issues presented in the briefing. Plaintiff’s

claim against Pabst will be dismissed without prejudice. Again, though, Plaintiff should weigh the

facts now known to the parties in considering whether amendment of the Complaint is warranted.

Particularly as to Stroh, the Pabst/Stroh Asset Purchase Agreement (“APA”) appears to suggest

that no de facto merger occurred. See ECF 287 at 7 (describing the APA which splits Stroh’s

brands and assets between Pabst and Miller Brewing Company and notes that Pabst “did not

acquire the stock, equity in, or environmental liabilities of” Stroh, in particular Section 2.2(a)(ii),

under which Stroh expressly retained “liabilities and obligations relating to the disposal or release

of Hazardous Materials, or the violation of Environmental Requirements . . .”).




knowledge of Falstaff’s business and review of documents and records describing the 1972 Falstaff
and Ballantine transaction, Falstaff did not acquire the environmental liabilities of Ballantine[,]”
and only acquired Ballantine’s “trade names, trademarks, brand names, vehicles, cooperage,
bottles, pallets, and advertising promotional signs and materials.” Urband Decl. ¶¶ 14-15. Pabst
also uses factual findings by several courts to corroborate that the 1972 Falstaff/Ballentine
transaction was an asset purchase, not an assumption of liabilities. See U.S. v. Falstaff Brewing
Corp., 410 U.S. 526, 555 n.10 (1973) (“Ultimately, . . . Falstaff announced plans to acquire
Ballantine’s trademarks and tradename.”); see also Brewery Workers, Joint Loc. Exec. Bd. of N.J.
et al. v. P. Ballantine and Sons, No. 561-72, 1973 WL 1200, at *1 (D.N.J. Apr. 19, 1973) (“Under
the terms of sale Falstaff agreed to acquire the Ballantine trademark, as well as certain retail
delivery and other unfixed assets. However, Falstaff did not agree to purchase or to continue
operating Ballantine’s Newark brewery operations as a going concern.”); Bloor v. Falstaff Brewing
Corp., 454 F. Supp. 258, 260 (1978) (“Falstaff Brewing Corporation bought from Investors
Funding Corporation (“IFC”) the Ballantine brewing labels, trademarks, accounts receivable,
distribution systems and other property, excepting only the Ballantine brewery.”). As with its
allegations against Armacell, Plaintiff should closely scrutinize this evidence when determining
whether it can plausibly allege Pabst’s successorship to Ballantine.


                                                   24
         Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 25 of 58



                c. Caraustar

            Paragraphs 227-232 of Plaintiff’s Complaint, addressing Defendant Caraustar,

state:

         227. Defendant Caraustar Industries, Inc. (“Caraustar Industries”) is the successor
         to and/or is formerly known as Chesapeake Paperboard Company.

         228. In or about 2001, Caraustar Custom Packaging Group (Maryland), Inc. merged
         into The Chesapeake Paperboard Company as the surviving corporation, which
         changed its name to Caraustar Custom Packaging Group (Maryland), Inc.

         229. In or about 2009, Caraustar Custom Packaging Group (Maryland), Inc. merged
         into Caraustar Custom Packaging Group, Inc., a Delaware corporation.

         230. Caraustar Custom Packaging Group (Maryland), Inc. is owned by and/or was
         acquired by and/or is one and the same as Caraustar Industries.

         231. Publicly available information shows both at 5000 Austell-Powder Springs
         Road in Austell, GA and directs to the same website. Publicly available information
         also identifies Caraustar Industries’ four business lines as Recycling Services, Mill
         Group, Industrial Products Group and Consumer Packaging.

         232. Chesapeake Paperboard Company is and/or was engaged in the business of
         industrial packaging for distribution.

ECF 1 ¶¶ 227-32.

         Caraustar presents a slightly different question of successor liability from the Pabst and

Armacell analyses, but this Court nonetheless reaches the same result. Plaintiff alleges that

“Caraustar Custom Packaging Group (Maryland), Inc. is owned by and/or was acquired by and/or

is one and the same as Caraustar Industries.” Id. ¶ 230. That imprecise and conclusory statement

is insufficient to plead either successor liability or a parent corporation’s liability for its subsidiary.

By adopting this “throw spaghetti at the wall and see what sticks” approach to its allegations

against Caraustar, Plaintiff fails to give Caraustar sufficient notice of a plausible successor liability

theory against which it can defend. Carolina Power & Light Co., 2010 WL 11420854, at *16.




                                                    25
          Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 26 of 58



          This Court notes that Caraustar has adduced evidence that, on February 27, 2020, it,

through a subsidiary, “entered into an agreement to sell all of the stock of Caraustar Custom

Packaging Group, Inc., a Delaware corporation, to Graphic Packaging International, LLC, a

Delaware limited liability company.” ECF 537 at 3; Martz Aff. ¶ 3. Subsequently, Caraustar

Custom Packaging Group, Inc. was converted to an LLC and had its name changed to GPI

Converting, LLC, which “still exists, is in good standing with the State of Delaware under its new

name.” ECF 537 at 6; ECF 639 at 7. Plaintiff, in its Response, cites no evidence to contradict

Caraustar’s evidence that successor liability is not a viable theory because Caraustar Industries is

not a successor to Chesapeake Paperboard Company. Instead, Plaintiff attempts to shift gears to

assert other theories of “indirect corporate liability” as well, providing a laundry list including

“agency relationships” and liability that attaches when one company is the “alter ego” or “mere

instrumentality” of another. ECF 580 at 11. While Plaintiff is correct that indirect corporate

liability is not limited only to instances of successor liability, it is still “a general principle of

corporate law that a parent corporation . . . is not liable for the acts of its subsidiaries[,]” and

“CERCLA does not purport to reject this bedrock principle.” See Bestfoods, 524 U.S. at 61-62.

There is no mention of any other theory of indirect corporate liability in Plaintiff’s Complaint and

no facts to allege that any such theory would be plausible vis-à-vis Caraustar. Plaintiff’s claim

will therefore be dismissed without prejudice.

          2. Nationwide Jurisdiction and Service of Process

          Plaintiff’s briefing includes an additional unpersuasive argument regarding the existence

of nationwide personal jurisdiction and service of process under CERCLA. ECF 284. Section

113(b) of CERCLA, concerning jurisdiction and venue for civil proceedings under the statute,

states:



                                                 26
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 27 of 58



       Except as provided in subsections (a) and (h) of this section, the United States
       district courts shall have exclusive original jurisdiction over all controversies
       arising under this chapter, without regard to the citizenship of the parties or the
       amount in controversy. Venue shall lie in any district in which the release or
       damages occurred, or in which the defendant resides, may be found, or has his
       principal office.

42 U.S.C. § 9613(b). In its Responses to all three Defendants’ motions, while acknowledging that

§ 113(b) “establishes subject matter jurisdiction, not personal jurisdiction,” Plaintiff suggests it is

“illustrative of Congressional intent” to also allow for nationwide jurisdiction and service of

process. See, e.g., ECF 284 at 6. This Court agrees with Defendants that the plain language of

CERCLA refutes that contention. CERCLA expressly addresses nationwide service of process in

§ 113(e), and provides for such process only in actions brought by the federal government:

       (e) Nationwide service of process- In any action by the United States under this
       chapter, process may be served in any district where the defendant is found, resides,
       transacts business, or has appointed an agent for the service of process. (emphasis
       added)

42 U.S.C. § 9613(e) (emphasis added). See also American Tel. & Tel. Co. v. Compagnie Bruxelles

Lambert, 94 F.3d 586, 589 (9th Cir. 1996) (“[Section] 9613(e) authorizes nationwide service of

process only in actions by the United States; it does not apply in private actions.”).

       Plaintiff notes that, in O’Neil v. Picillo, 682 F. Supp. 706, 709-19 & n.1 (D. R.I. 1988), the

Court suggested that allowing nationwide jurisdiction under CERCLA for claims brought by

private litigants would better serve CERCLA’s goal of prompt remedial response to environmental

contamination. Id. Notwithstanding the O’Neil court’s policy views, even it recognized that “the

decision whether to allow extraterritorial process is for the Congress, and not the courts to make,”

and continued:

       [T]his is not simply a case of statutory construction where it falls to a court to
       interpret statutory ambiguity, or silence, in the manner suggested by the statute's
       legislative history and its purpose. . . . [T]his is an instance where congressional
       silence is assigned a presumptive meaning – namely, that the federal district courts


                                                  27
         Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 28 of 58



         will observe the territorial limits of the respective states in which they sit. . . .
         Congress has not authorized nationwide service of process in CERCLA actions.

Id. at 714 n.1. Congress has taken no further steps towards such authorization since O’Neil was

decided in 1988. This Court must therefore adhere to the plain language of CERCLA, and to

constitutional due process requirements, and decline Plaintiff’s invitation to broaden CERCLA’s

reach.

         3. Jurisdictional Discovery

         Finally, Plaintiff suggests that dismissal would be inappropriate without permitting it to

conduct limited jurisdictional discovery. See ECF 284 at 17-19. Certainly, this Court has authority

to order such discovery. See Mylan Labs., Inc., 2 F.3d at 64. In fact, the decision whether to

permit jurisdictional discovery lies entirely within this Court’s discretion. See e.g., Base Metal

Trading. Ltd. v. OJSC “Novokuznetsky Aluminum Factory”, 283 F.3d 208, 216 n.3 (4th Cir. 2002).

         However, a plaintiff is not entitled to jurisdictional discovery in every case. Instead, there

is a threshold requirement that the Plaintiff make assertions regarding the existence of jurisdiction

that are more than speculative or conclusory. See Carefirst of Md., 334 F.3d at 402-03 (“When a

plaintiff offers only speculation or conclusory assertions about contacts with a forum state, a court

is within its discretion in denying jurisdictional discovery.”); see also ALS Scan, Inc., 293 F.3d at

716 n.3. Additionally, Plaintiff is required to proffer the facts it needs discovery to ascertain and

a showing of how those facts would establish personal jurisdiction. See ALS Scan, Inc., 293 F.3d

at 716 n. 3 (upholding denial of jurisdictional discovery where “ALS Scan has failed . . . to proffer

any further facts that it could demonstrate that would be material to the limited jurisdictional

ruling”). Plaintiff has not met that standard. Further, Plaintiff has not identified any discovery

that might possibly be helpful, such as former employees of the entities who remain available for

deposition or to answer pertinent questions about successorship. Additionally, Plaintiff has not


                                                  28
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 29 of 58



asserted any non-speculative theories of jurisdiction premised on plausible facts. Thus, on the

present record, Plaintiff is not entitled to conduct jurisdictional discovery as a fishing expedition,

hoping to uncover some viable basis for successor liability.

    B. Motions to Dismiss Contesting Successor Liability

        In addition to the three Defendants challenging personal jurisdiction, which required a

successor liability analysis, fourteen other Defendants directly contest the adequacy of the

allegations of successor liability as to their entities via their Rule 12(b)(6) motions to dismiss. ECF

174, 384, 386, 425, 442, 481, 510, 539, 549, 701, 704, 767, 768, 769.8 The allegations pertaining

to those Defendants are equally paltry, and sometimes even more so, than those summarized for

the three defendants above. For example, as to Defendant Truist Financial Corporation (“Truist”),

there is a single allegation:

        1056. Defendant Truist Financial Corporation (“Truist Financial”) is, via a series
        of mergers and acquisitions and name changes, the liable corporate successor to
        American National Building & Loan, Clifton Savings Bank and Loyola Fed Save
        and Loan.

ECF 1 ¶ 1056. In no way does that assertion contain sufficient facts to establish the transference

of successor liability throughout the unspecified “series” of unspecified transactions, to include

“mergers and acquisitions and name changes.” The allegations as to the remaining Defendants

who challenge successor liability are similarly deficient.




8
  Plaintiff attempts to allege successorship for many more of the remaining Defendants than these
fourteen, but not all those defendants fully address the successor liability issue in their briefings.
“Certain Defendants,” for example, do not raise successor liability in their Motion to Dismiss (ECF
448) but state in their reply that they “do not agree with, and will dispute at the appropriate time if
necessary, Plaintiff’s aggregation of alleged predecessor entities whose waste is attributed to
Certain Defendants based on alleged successor liability.” ECF 579 at 4 n.3. As the number of
Defendants contesting this issue will likely grow as the litigation proceeds, any attempt by Plaintiff
to amend the Complaint should look to address successor liability concerns as to each of the
remaining Defendants.
                                                  29
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 30 of 58



       Notably, in its Responses to Airgas and Melibelle (ECF 767 at 10, ECF 769 at 10), Plaintiff

expressly states, “Plaintiff used the word ‘successor’ in a general way” so as to give rise to multiple

possible inferences of indirect corporate liability, including the exceptions to the general rule of

successor non-liability. Plaintiff’s express concession that it intended for its successorship

allegations to be couched in such general language is surprising, given the Third Circuit’s previous

dismissal of similar claims for lack of specificity, where “purported successor defendants [were]

left to speculate as to what theory of liability attaches their liability.” Metro Container Grp., 450

F.Supp.3d at 604. In that case, the court chided the plaintiff (who was represented by the same

counsel representing Plaintiff in this case) for failure to even use the term “successor” in its

allegations. While counsel rectified that error here, , the Third Circuit raised that point not to

establish an acceptable pleading threshold, but rather to illustrate the egregiously deficient nature

of the successorship allegations in Metro Container Grp. Mere use of the word “successor,” in a

general sense without any factual support, does not create a viable claim.

       Although Plaintiff’s claims of successor liability against the seventeen defendants who

have raised the issue will be dismissed without prejudice, it bears repeating that, prior to seeking

leave to amend, Plaintiff should seriously scrutinize whether the claims against particular

Defendants can or should be amended in light of the information that has been presented to this

Court to date. For example, Plaintiff first names Defendant High’s of Baltimore, LLC (“High’s

LLC”) as the successor to High’s Ice Cream House and High’s Store, and, alternatively, names

Defendant New Ridge Associates (“New Ridge”) as successor to those same entities. ECF 1 ¶¶

522, 530. High’s LLC argues that, under a January 2012 Amended Asset and Real Estate Purchase

Agreement, ECF 425-3, it purchased numerous store properties from High’s of Baltimore, Inc.

(“High’s Inc.”)—which subsequently changed its name to New Ridge Associates—but did not



                                                  30
         Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 31 of 58



assume High’s Inc.’s liabilities. ECF 425 at 9-10. Defendant New Ridge’s Motion to Dismiss, as

well as the attached affidavit of its Vice President and Chief Financial Officer, affirm that no

liabilities transferred to High’s LLC under the 2012 transaction, and both the transfer and the

subsequent name change are corroborated by public records with the Maryland State Department

of Assessments and Taxation. ECF 480 at 1; ECF 480-2 ¶¶ 4-5; ECF 425 at 10.

         Given the Court’s determination that the “broad-brush” approach Plaintiff has employed

in its original Complaint is legally insufficient, an attempt to reassert claims against any particular

Defendant without articulable facts plausibly suggesting the existence of one of the four exceptions

to successor non-liability will be viewed with disfavor.

   C. Summary Judgment Motions Contesting Successor Liability

         Two entities, Heritage Chevrolet-Buick and Mattress Development Company of Delaware,

LLC d/b/a Eclipse International, seek summary judgment on the issue of successor liability and

have filed evidence suggesting that such liability may not exist. Additionally, Morgan Properties

Management Company, LLC, seeks summary judgment on the same issue, though with a leaner

evidentiary record in support. Finally, Norris Automotive Holdings LLC; Host Hotels and Resorts,

Inc.; Airgas, Inc.; Melibelle USA, Inc.; and Drug City Pharmacy, LLC, while raising the issue in

their motions seeking summary judgment, attach little to no evidence pertaining to successor

liability, and appear to seek summary judgment primarily on other grounds. Each will be addressed

below.

         1. Heritage Chevrolet-Buick (“Heritage”)

         Plaintiff, in its Complaint, alleges that Heritage, through a series of name changes,

transfers, and mergers, is the successor to Brooks-Price Co. and Schmidt Ford Tractor Inc. ECF

1 ¶ 505-516. Defendant Heritage, while not required to do so under the post-Celotex summary



                                                  31
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 32 of 58



judgment standard, attaches to its motion affirmative evidence to demonstrate that no genuine

dispute of material fact exists with regards to Plaintiff’s successor liability claim.         These

attachments include an affidavit of its Chief Executive Officer, attesting to the fact that Heritage

did not assume any liabilities—environmental or otherwise—through Articles of Transfer or Asset

Purchase Agreements with any of the “nexus” parties through which Plaintiff attempts to allege

successor liability, as well as relevant portions of those transactions as exhibits. ECF 549-2 ¶¶ 7,

11-12, 14; see also, e.g., ECF 549-4 at 3 (APA between Bud Schmidt Buick, Inc. and Atlantic

Automotive Corp. (Section 1.3 “Exclusion of Liabilities.”)).

       By contrast, Plaintiff, who bears the burden of proof for its successor liability claim,

attaches no admissible evidence or affidavits at all pertaining to the question of successor liability

to its memorandum. ECF 596. Instead, it proffers just two pages (with a single ledger line

referring to Brooks-Price and two ledger lines referring to Schmidt Ford Tractor Inc.) from Robb

Tyler’s 1970 Accounts Receivable Ledger. ECF 596-1. It is unclear what possible dispute of

material fact the three ledger lines, with no accompanying affidavit to provide explanation or

elaboration, could speak to on the issue of successor liability. Those ledger pages do not connect

Heritage to Schmidt Ford Tractor, Brooks-Price, or any of the other numerous entities in the

ledger’s roster. Summary judgment is often referred to as the “put up or shut up” moment in

litigation. Konover Const. Corp. v. ATC Assoc., Inc., Civil Action No. MJG–10–2801, 2012 WL

1552432 at *7 (D. Md. April 27, 2012). Here, Plaintiff failed to proffer any evidence or material

that could establish that material facts relating to its successor liability claim are in dispute,




                                                 32
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 33 of 58



particularly given Heritage’s affirmative evidence to the contrary. Thus, Plaintiff has failed to

satisfy its burden under Rule 56(c).9

       In addition, Plaintiff has failed to file the requisite Rule 56(d) affidavit seeking further

discovery. In its memorandum, it argues with some specificity the reasons for which it seeks

discovery, but this attempt at constructive satisfaction, through briefing, of the Rule 56(d) affidavit

requirement remains “insufficient to compel denial” of a summary judgment motion. Evans, 80

F.3d at 961. Considering Heritage’s assertions, in the affidavit of its CEO, that it possesses no

records pertaining to the waste of its purported predecessors, ECF 549-2, this Court is not

persuaded that discovery would bear fruit even had it been properly sought. For the above reasons,

Defendant Heritage Chevrolet-Buick’s motion for summary judgment, ECF 549, will be granted.

       2. Mattress Development Company of Delaware, LLC d/b/a Eclipse International
          (“Mattress Development”)

       The entirety of Plaintiff’s successorship allegations as to Mattress Development (d/b/a

Eclipse International) are found in a conclusory statement in a single paragraph of its Complaint:

       374. Defendant Eclipse International, Inc. (“Eclipse International”) is the successor
       to and/or formerly known as American Bedding of Baltimore and/or Eclipse Sleep
       Products.

ECF 1 ¶ 374. Defendant Mattress Development posits that Plaintiff misnamed it as a Defendant

in this case, and that Plaintiff served it as “Eclipse International, Inc.” because Mattress




9
  In its memorandum, while making a handful of references to what it says are deficiencies in
evidence put forward by Heritage (ignoring the fact that Heritage had no obligation to provide any
evidence with its motion), the only affirmative “evidence” Plaintiff cites to (but does not attach)
in order to counter Heritage’s arguments is a single newspaper obituary for Frank “Bud” Schmidt,
stating that “[h]e retired in 2004 and sold his franchise to the Heritage Group.” Putting aside the
question of whether the Court should take notice of the obituary, there is nothing in that
statement—which is devoid of any details of or context regarding the apparent transaction—from
which this Court could reasonably infer a basis of successor liability. ECF 596 at 21.


                                                  33
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 34 of 58



Development “markets certain sleep products under the brand name ‘Eclipse’ or ‘Eclipse

International.’” 10 ECF 701 at 3. Defendant states that it acquired those trademarks through an

April 2000 Asset Purchase Agreement with NAMACO Industries, Inc. (“NAMACO”), under

which it assumed none of NAMACO’s liabilities. Id.

       Mattress Development attaches two affidavits to its filing, one (ECF 701-2) from its own

president and CEO, and another (ECF 701-3) from the former Vice President of NAMACO. Read

together, the affidavits, along with excerpts from the 2000 Asset Purchase Agreement (attached as

exhibits to the affidavits), affirm that the transaction was one only for “specified intellectual

property and marketing and packaging materials and supplies,” ECF 701-2 ¶ 6; see also ECF 701-

3 ¶¶ 3-5, and “certain trademarks including the name Eclipse,” ECF 701-2 ¶ 9; see also ECF 701-

3 ¶ 3. Mattress Development “expressly disclaimed” any of NAMACO’s liabilities. ECF 701-2

¶ 7; ECF 701-2 at 4-5 (Exhibit A) (“Purchaser is not assuming nor shall Purchaser be liable for

any liabilities or obligations of Seller . . . of any kind or nature whatsoever . . . .”); see also ECF

701-3 ¶ 4. In addition, both affiants state that they have never heard of any entity named

“American Bedding of Baltimore,” and that neither Mattress Development nor NAMACO has ever

been affiliated with such an entity. ECF 701-2 ¶ 10; ECF 701-3 ¶ 9.

       Plaintiff attaches no counter-affidavits or evidence concerning successor liability to its

Response. ECF 728. Of the material it does attach, Exhibits A-E pertain to Defendant’s alternative



10
   Mattress Development is one of three Defendants–along with Airgas, Inc. and Drug City
Pharmacy LLC–that raise the issue of improper service in their motions. See ECF 767 at 2-4; ECF
768 at 2-4; ECF 701 at 8. However, this Court, finding other grounds for dismissal of the claims
against them, will not address the issue in this opinion. Relatedly, Defendant Alban Tractor Co.,
Inc. (“Alban”) argues that “Alban Tractor Co., is not a proper person that can . . . be sued[,]”
because it had ceased to exist under that name as of April 2020—when it converted to Alban
Tractor LLC—and that dismissal “is warranted on this basis alone.” ECF 478 at 1; ECF 621 at 1.
This Court, again, finding other grounds for dismissal of the claims against Alban, will not take
up the issue, though it does note that Alban waived service as “Alban Tractor Co., Inc.” ECF 238.
                                                  34
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 35 of 58



argument of insufficiency of service, and Exhibit F is just the “Historic Records” showing waste

disposal activities by the predecessor entities (consisting of six waste disposal tickets for American

Bedding, and two ledger lines in the 1970 Accounts Receivable Ledger for Eclipse Sleep

Products). Again, Plaintiff has failed to supply any evidence to satisfy its Rule 56(c) burden

relative to its successor liability claim.

        Perhaps implicitly acknowledging these deficiencies, Plaintiff uses its Response to attempt

to pivot away from its allegation of successor liability, instead presenting multiple additional

theories of indirect corporate liability, including successorship by merger, “mere continuation,” or

alter ego theories.    Plaintiff argues that these theories could be construed from Plaintiff’s

allegations in the Complaint. ECF 1 ¶¶ 373-78. As previously discussed, however, the single

sentence referencing Mattress Development in the Complaint is paltry and conclusory, to say the

least, and it fails to support an expansive reading encompassing any of these alternative theories.

Plaintiff also seeks to supplement its successor liability allegation with a handful of additional

facts, drawn largely from newspaper and magazine articles, advertisements, and web pages. ECF

728 at 22-23. For reasons already outlined at length in several preceding sections of this opinion,

this Court will not consider new facts raised exclusively in the Response. Moreover, even if the

Court were to consider these newfound evidentiary tidbits, they do not present any substantive

basis from which it could reasonably infer a theory of successor liability.

        Lastly, as in the case of Heritage, Plaintiff here also failed to file the requisite Rule 56(d)

affidavit to articulate its reasons for seeking additional discovery, and its plea for discovery on the

successor liability issue within its briefing is too generalized to compel denial of Mattress

Development’s summary judgment motion. See ECF 728 at 27-28. For the above reasons,

Plaintiff has failed to demonstrate the existence of a genuine dispute with regards to its successor



                                                  35
          Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 36 of 58



liability claim, and, thus, Defendant Mattress Development’s motion for summary judgment, ECF

701, will be granted.

          3. Morgan Properties Management Company, LLC (“MPMC”)

          Plaintiff, in its Complaint, alleges that MPMC is the “successor to and/or also known as

Forest Height Apts., Marylander Apts., University Associates, Westerly Apts and The Westridge

Apts [collectively “The Apartments”].” ECF 1 ¶ 776. In its motion and the attached affidavit of

its Area Vice President, ECF 704-2, Defendant MPMC categorically states that it “does not now

nor has it ever owned any properties, including any of the properties at issue in this litigation.”

ECF 704-2 ¶ 4. MPMC further argues, and attaches the affidavit and its LLC registration, ECF

704-3, to demonstrate that MPMC was not formed until January 2013, and that it was formed only

for the specific purpose of “manag[ing], operat[ing], and leas[ing] rental properties.” ECF 704-2

¶¶ 2-3.

          In its Response, Plaintiff first attempts to introduce alternate theories of indirect corporate

liability, including an “agency relationship” or an “alter ego”/“mere instrumentality” relationship,

ECF 730 at 6-9, a maneuver which this Court has already labeled inappropriate in its discussion

of Defendant Caraustar in Section III(a)(1)(c), supra. However, Plaintiff does fare better in this

instance in terms of fulfilling its evidentiary burden. Plaintiff attaches eighteen exhibits to its

Response, including property records, records from the Maryland Department of Assessments &

Taxation, and webpages. ECF 730. Within these records, Plaintiff draws attention to, for example,

the fact that the “Owners” listed for the respective Apartments share the same mailing address as

MPMC (160 Clubhouse Rd. Ste 9004, King of Prussia, PA 19406). ECF 730 at 10-12. Plaintiff

also provides evidence referencing “assumption of certain indebtedness by Morgan” in a purchase

from Pennsylvania Real Estate Investment Trust. ECF 730-11 (PREIT 2003 SEC Form 8-K/A



                                                    36
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 37 of 58



Report). Given these apparent factual issues, it is premature at this early stage to grant summary

judgment.

       Nonetheless, the claims against MPMC must still be dismissed because Plaintiff has failed

to adequately state a claim for successor liability against MPMC. Its sole allegation is found in a

conclusory statement in a single paragraph of its Complaint. ECF 1 ¶ 776 (“Defendant Morgan

Properties Management Company, LLC . . . is the successor to and/or also known as Forest Height

Apts., Marylander Apts., University Associates, Westerly Apts and The Westbridge Apts.”). As

the Court has outlined repeatedly throughout this opinion, such a statement is insufficient to state

a claim for successor liability upon which relief can be granted. Thus, while MPMC’s motion for

summary judgment will not be granted, its Rule 12(b)(6) motion to dismiss will be.

       4. Norris Automotive Holdings LLC (“Norris”); Melibelle USA, Inc. (“Melibelle”);
          Host Hotels and Resorts, Inc. (“Host Hotels”); Airgas, Inc. (“Airgas”); and Drug
          City Pharmacy, LLC (“Drug City”)
       Other Defendants who raise the successor liability issue in their motions to dismiss also

move for summary judgment in the alternative; however, unlike Heritage, Mattress Development,

and MPMC, they appear to seek summary judgment primarily on other grounds unrelated to

successor liability. Norris and Melibelle nominally ask for summary judgment in the alternative,

but in their respective discussions of successor liability express that “the court must dismiss the

Complaint against Norris Holdings[,]” with no mention of summary judgment. ECF 481 at 3; ECF

769 at 4. In fact, when Norris and Melibelle refer to “publicly available records” in the Maryland

Department of Assessments & Taxation (none of which is attached to their filings), each

specifically notes, in a footnote, that its “reference to publicly available records does not convert

its Motion to Dismiss into a Motion for Summary Judgment.” Id. Thus, this Court will not read

a summary judgment request into a motion which more accurately reflects one for Rule 12(b)(6)

dismissal. Host Hotels similarly argues successor liability as a basis for dismissal, not summary

                                                 37
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 38 of 58



judgment. It bases its summary judgment request primarily on its argument that Plaintiff’s

allegations fail to overcome the waivers in the Consent Decree, which this Court will address later

in this opinion. Further, all the evidence attached to its motion pertains to the waiver issue—none

speaks to successor liability. ECF 510. Airgas, as well, while arguing that Plaintiff has failed to

adequately state a claim for corporate parent liability, only nominally seeks summary judgment,

and its attached affidavit speaks only to the issue of improper service. ECF 767. Finally, Drug

City, with its motion, does proffer a copy of the 2016 Articles of Sale and Transfer between Drug

City Pharmacy Company and itself, which states that the transfer is one of “furniture, fixtures,

equipment, records, stock in trade inventory, supplies, goodwill . . . [,]” with no mention of any

assumption of liability. ECF 768-3. However, Drug City concludes its discussion of the successor

liability issue in its memorandum by stating only that the court must dismiss the Complaint. In

fact, in a later section titled “Alternatively, Summary Judgment is Appropriate,” Drug City makes

no mention of the attached copy of the Articles of Sale and Transfer. It refers only to an attached

affidavit from its Owner, George Fotis (ECF 768-2), which speaks to issues of service and statutory

waiver (addressed later in this opinion), not to successor liability. Thus, while Drug City has

provided some evidence to demonstrate that it is not liable as a successor, it does not appear to this

Court that it seeks summary judgment, rather than merely dismissal, on that basis.

       In light of the only passing invocations of summary judgment on this issue, and the sparse

accompanying records, summary judgment is premature with respect to Norris, Melibelle, Host

Hotels, Airgas, and Drug City, and the claims against these Defendants will be dismissed pursuant

to Rule 12(b)(6).




                                                 38
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 39 of 58



   D. Motions to Dismiss for Lack of Arranger Liability

       Nearly all Defendants, apart from those challenging this Court’s jurisdiction, seek

dismissal on the grounds that the Complaint does not adequately allege arranger liability. ECF

174, 384, 386, 411/452, 425, 442, 448, 461, 478, 479, 480, 481, 482/484, 510, 539, 549, 609, 672,

701, 704, 767, 768, 769. Of course, in weighing a motion to dismiss, the Court takes all of

Plaintiff’s allegations to be true. However, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. Here, Plaintiff merely pleaded a “threadbare recital[] of the elements” of §

107(a)(3) arranger liability under CERCLA. A comparison of the statutory language and the

language that begins each of Plaintiff’s claims shows an almost verbatim recitation:

       CERCLA (42 U.S.C. § 9607(a)(3)):

       “any person who by contract, agreement, or otherwise arranged for disposal or
       treatment, or arranged with a transporter for transport for disposal or treatment, of
       hazardous substances owned or possessed by such person, by any other party or
       entity, at any facility or incineration vessel owned or operated by another party or
       entity and containing such hazardous substances . . . shall be liable . . .”

       Plaintiff’s Complaint:

       “According to 68th Street Site records, [Defendant] by contract, agreement, or
       otherwise arranged for disposal or treatment, or arranged with a transporter for
       transport for disposal or treatment, of waste containing hazardous substances at the
       68th Street Site.”

ECF 1 ¶ 30. Plaintiff adds no additional facts about what any Defendant did, save for a general

description of the type of business and a recitation of various (generally boilerplate) substances

that can be found in the waste generated by like businesses. In multiple instances, Plaintiff alleges

that certain Defendants’ waste contained “hazardous substances associated with” their particular

business type but provides no more specifics. See, e.g., ECF 1 ¶¶ 534-35 (alleging that Defendant


                                                 39
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 40 of 58



Hilton Worldwide, Inc.’s purported predecessor “is and/or was engaged in the business of

hospitality services and lodging[,]” with waste streams consisting of “hazardous substances

associated with hospitality services, and lodging waste, . . . general office waste,” but alleging no

substances beyond the fourteen commonly alleged for each Defendant, which appear to be

attributable to “general office waste”); ¶¶ 689-91 (alleging that Lifelike Products (alleged to be the

former name of Defendant Lifoam Industries, LLC) “is and/or was engaged in the business of

model train retail[,]” with waste streams consisting of “hazardous substances associated with

model train retail waste, . . . retail waste and general office waste,” but alleging only one substance–

mercury–beyond the fourteen common substances); ¶¶ 777-78 (alleging that Defendant Morgan

Properties Management Company, LLC’s purported predecessors “are and/or were engaged in the

business of residential services[,]” with waste streams consisting of “hazardous substances

associate with residential services waste, . . . general office waste,” but alleging no substances

beyond the fourteen common substances). There are, for example, no allegations about the specific

arrangements any Defendant made with Robb Tyler or any other transporter, nor are there any

allegations about the amount of or nature of the waste attributable to any Defendant.

        The sole deviation from the statutory language in Plaintiff’s recitation is a significant one.

CERCLA requires that an arranger have “arranged with a transporter for transport for disposal or

treatment, of hazardous substances.” 42 U.S.C. § 9607(a)(3). The Complaint, in contrast, alleges

that each Defendant “arranged with a transporter for transport for disposal or treatment of waste

containing hazardous substances[.]” See, e.g., ECF 1 ¶ 30 (emphasis added). That distinction is

significant in light of courts’ evolving interpretation of CERCLA’s arranger liability provisions.

        A brief review of the history of the CERCLA statute is useful in this context. Congress

enacted CERCLA as a strict liability statute in 1980, in response to the need to remediate hazardous



                                                  40
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 41 of 58



waste sites. CERCLA created a trust fund known as the “Superfund” to finance prompt removal

of environmental hazards and permitted (1) the government to recover the remedial costs from

potentially responsible parties (PRPs) and (2) those PRPs to sue other parties they believe to bear

responsibility for contribution. To be considered a PRP, a business must fit within one of four

categories:

       (1) the owner and operator of a vessel or a facility,

       (2) any person who at the time of disposal of any hazardous substance owned or operated
           any facility at which such hazardous substances were disposed of,

       (3) any person who by contract, agreement, or otherwise arranged for disposal or treatment,
           or arranged with a transporter for transport for disposal or treatment, of hazardous
           substances owned or possessed by such person, by any other party or entity, at any
           facility or incineration vessel owned or operated by another party or entity and
           containing such hazardous substances, and

       (4) any person who accepts or accepted any hazardous substances for transport to disposal
           or treatment facilities, incineration vessels or sites selected by such person, from which
           there is a release, or a threatened release which causes the incurrence of response costs,
           of a hazardous substance.

42 U.S.C. § 9607(a).

       While CERCLA was enacted as a strict liability statute, its scope has subsequently been

narrowed in several pertinent ways. Congress has amended the statute (for example, under the

Small Business Liability Relief and Brownfields Revitalization Act of 2002) to incorporate certain

statutory exemptions, including qualified exemptions from liability for the smallest volume waste

contributors at Superfund sites (“de micromis” entities) under 42 U.S.C. § 9607(o), and for small

businesses (those with less than 100 employees) under § 9607(p).

       Courts have also shifted their interpretation of CERCLA to now require some showing of

a defendant’s intent to demonstrate “arranger liability.” The intent requirement began with Amcast

Indus. Corp. v. Detrex Corp., 2 F.3d 746, 751 (7th Cir. 1993), which held that“[a]lthough the



                                                41
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 42 of 58



statute defines disposal to include spilling, the critical words for present purposes are “arranged

for.’ The words imply intentional action.” In Burlington Northern & Santa Fe Ry. Co. v. United

States, the Supreme Court indicated that it interpreted § 9607 similarly when it stated that “under

the plain language of the statute, an entity may qualify as an arranger under § 9607(a)(3) when it

takes intentional steps to dispose of a hazardous substance.” 556 U.S. 599, 611 (2009) (emphasis

added). “[K]nowledge alone is insufficient to prove that an entity ‘planned for’ the disposal.” Id.

at 612. The Court, thus, gave considerable weight to the mental state of the entity during its

handling of the substance. Id. at 611 (citing to United States v. Cello–Foil Prods., Inc., 100 F.3d

1227, 1231 (6th Cir. 1996) (“[I]t would be error for us not to recognize the indispensable role that

state of mind must play in determining whether a party has ‘otherwise arranged for disposal . . . of

hazardous substances.’”)).

In line with Burlington Northern, and the Sixth and Seventh Circuits’ holdings in Amcast and

Cello-Foil respectively, the Fourth Circuit has held that “intent to sell a product that happens to

contain a hazardous substance is not equivalent to intent to dispose of a hazardous substance under

CERCLA. For arranger liability to attach, there must be something more.” Consolidation Coal

Co. v. Ga. Power Co., 781 F.3d 129, 149 (4th Cir. 2015).

       Plaintiff, in response, attempts to distinguish Consolidation Coal and Burlington Northern

as dealing solely with the sale of otherwise useful items containing a hazardous substance. Tr.

Mot. Hr’g 44:4-7, July 13, 2021, ECF 760. Plaintiff posits that because this case, without question,

involved disposal of waste and not the sale of a useful product, no intent is required. Id. That

contention disregards the Supreme Court’s “plain language” interpretation of CERCLA, which

applies on its face to all § 107(a)(3) claims. That plain language requires an entity to take




                                                42
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 43 of 58



intentional steps with the specific intent to dispose of hazardous waste and not just waste that, to

its knowledge, may or may not contain hazardous substances.

       Few courts have addressed the issue presented by the allegations in this case: whether an

arranger defendant must know that the material it disposed of is hazardous. In Appleton Papers

Inc. v. George A. Whiting Paper Co., No. 08-C-16, 2012 WL 2704920 (E.D. Wis. July 3, 2012),

aff’d sub nom. NCR Corp. v. George A. Whiting Paper Co., 768 F.3d 682 (7th Cir. 2014), the

plaintiff paper company sold its “broke,” or the scraps created during the process of making or

coating paper, to nearby recycling mills who converted the broke into usable paper. Id. at *1. The

broke contained PCBs, but at the time, PCBs were not recognized to pose an environmental hazard.

Nonetheless, the recycling mills’ conversion of the broke discharged PCBs into a river, which

resulted in extensive environmental contamination. In considering whether plaintiff could be

subject to arranger liability for its recycling efforts, the Court acknowledged that the plaintiff

“lacked knowledge that broke . . . could be hazardous.” Id. at *12. Based on Burlington Northern’s

indication that “an entity may qualify as an arranger under § 9607(a)(3) when it takes intentional

steps to dispose of a hazardous substance,” the court reasoned that “[i]t seems doubtful that a

defendant can ever be found to be an arranger if he did not know the substance in question is

hazardous.” Id. at *11 (quoting Burlington Northern, 556 U.S. at 611). It also highlighted

additional language from Burlington Northern to support its conclusion:

       [W]hen the Burlington Northern court notes that “if an entity were to enter into a
       transaction for the sole purpose of discarding a used and no longer useful hazardous
       substance,” it is implicit or assumed in such a statement that the entity knew or at
       least suspected that the substance was harmful.

Id. (quoting Burlington Northern, 556 U.S. at 610). The Appleton Papers court also cited “the

underlying purpose of arranger liability under CERCLA,” which it defined as “to deter and, if

necessary, to sanction parties seeking to evade liability by ‘contracting away’ responsibility.” Id.


                                                43
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 44 of 58



(quoting United States v. Gen. Elec. Co., 670 F.3d 377, 382 (1st Cir. 2012)). It noted that “it is

difficult to find that the disposer was trying to evade liability where “the dangerousness of the

product is unknown to the would-be arranger.” Id. Imposing liability on those with no knowledge,

the Appleton Papers court reasoned, would not result in deterrence because “people who do not

even suspect that their product is harmful are not in a position to be deterred.” Id.

       The court in Town of Islip v. Datre, 245 F. Supp. 3d 397 (E.D.N.Y. 2017), reached the

same conclusion in granting a motion to dismiss filed by a defendant with no knowledge that the

construction and demolition debris it brokered had contained hazardous substances. The court

agreed that Burlington Northern “suggests that the alleged arranger must know the substance in

question was hazardous.” Id. at 423. It reasoned:

       Indeed, if, as the Town argues, knowledge of the hazardous nature of the material
       were irrelevant—and the only inquiry was whether the alleged arranger intended
       for the disposal of some material—the Supreme Court could have omitted the term
       “hazardous” from its holding, in which case the holding would have read, “[U]nder
       the plain language of the statute, an entity may qualify as an arranger ... when it
       takes intentional steps to dispose of a ... substance.” Instead, the Court required
       “intentional steps to dispose of a hazardous substance.”

Id. (emphasis added) (internal citation omitted). The Datre court also noted the anomalous result

that would occur if a party with no knowledge that its discarded material posed a risk of

contamination were to be liable where a party who arranges for the sale of a useful product is not,

even if the seller knows the product contains hazardous substances that “will be leaked, spilled,

dumped, or otherwise discarded.” Burlington Northern, 556 U.S. at 510 (holding that such

knowledge “may provide evidence of the entity's intent to dispose of its hazardous wastes” but

“alone is insufficient to prove that an entity ‘planned for’ the disposal”). The Datre court reasoned,

“the seller’s knowledge of the pollution that will result from the sale renders the seller more

culpable for the resulting contamination than an entity who arranges for the disposal of a product



                                                 44
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 45 of 58



it does not even realize poses a risk of contamination. It would be anomalous, therefore, to hold

the less culpable entity liable while permitting the more culpable seller to escape liability.” Id. at

423.

       The Third Circuit employed similar reasoning in Morton Int’l, Inc. v. A.E. Staley Mfg. Co.,

343 F.3d 669 (3d Cir. 2003). The court held that “ownership or possession [of a hazardous

substance] alone [was not] a sufficient basis upon which to ground ‘arranger liability’” because

such a rule “could broaden the sweep of Section 107(a)(3) beyond the bounds of fairness.” Id. at

678. For example, the Court noted “it would be unfair to require [a] defendant to contribute to the

cost of cleanup” if that defendant merely “arranges for a plant to treat a hazardous substance that

[the defendant] owns or possesses, but [had] . . . no knowledge (or even reason to know) that the

processing will result in the release of hazardous waste.” Id. In other words, the Third Circuit

indicated that arranger liability should not apply where an entity was unaware that environmental

pollution could result from its arrangement to dispose of a substance. See id.

       This case, as pled, seeks an extraordinarily broad interpretation of arranger liability that

conceptually tests those same bounds of fairness contemplated in Morton, Datre, and other cases.

The long list of Defendants Plaintiff has sued consists of business entities that allegedly engaged

in a standard business practice—waste disposal using a local trash collection service. There are

no particularized allegations in the Complaint suggesting that any of the Defendants arranged for

any hazardous substance per se to be transported for disposal, or knowingly incorporated

hazardous substances into their general business trash.11 Under the logical extension of Plaintiff’s



11
  In a small handful of instances, Plaintiff does allege with minimal specificity certain items that
may have been in Defendants’ waste streams: “drums, rubber dust, and rubber scrap” with regards
to Defendant Armacell, ECF 1 ¶ 116); “empty drums and empty soda cans” with regards to
Defendant C&I Leasing, id. ¶ 218; “steel wire known as ‘snake’ which contained some of the
hazardous substances listed above” with regards to Defendant Caraustar, id. ¶ 234; “milk buckets
                                                 45
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 46 of 58



theory, given its broad identification of the hazardous substances each Defendant is alleged to have

disposed of and its failure to allege the requisite intent, virtually every business engaging in waste

disposal, regardless of the amount or content of its trash, could properly be held liable. Even

assuming Plaintiff’s allegations to be true, then, they do not comport with Consolidation Coal or

the other cases described above, because the allegations involve the regular disposition of waste

that happens to contain one or more hazardous substances, not the required arrangement

intentionally to dispose of a hazardous substance itself.

       Ultimately, not only does Plaintiff’s Complaint lack specific factual allegations as to each

Defendant, but its deviation from the express language of the statute, requiring that the defendant

arrange for disposal of hazardous substances, means that it does not plausibly plead arranger

liability. The claims against the moving Defendants– ECF 174, 384, 386, 411/452, 425, 442, 448,

461, 478, 479, 480, 481, 482/484, 510, 539, 609, 672, 704, 767, 768, 769–will be dismissed

without prejudice, allowing Plaintiff to seek leave to amend to state fact-based claims against those

Defendants as to whom Plaintiff has reason to believe intentionally arranged to dispose of

hazardous substances.12



and cans” with regards to Defendant Cloverland Dairy, id. ¶ 289); and “cans, filters, and oil cans”
with regards to Defendant Crown Central, id. ¶ 322). Apart from its allegation regarding Caraustar,
which references only “hazardous substances listed above” in the Complaint with no more
specificity, Plaintiff alleges nothing to indicate that these items are inherently hazardous, let alone
that Defendants knew they were hazardous and intended to dispose of them for that reason.
12
  Many moving Defendants argue, in the alternative, that this Court should find that Plaintiff
waived its right to sue them in two distinct provisions of the Consent Decree: the provision creating
an exemption for defendants contributing only municipal solid waste, only in amounts not
exceeding 0.2% of the total volume of waste at the Site (Paragraph 106), and the provision creating
an exemption for defendants contributing only a de micromis amount of waste containing
hazardous substances, not exceeding 110 gallons or 200 pounds, at the Site (Paragraph 108). ECF
448-1 (Consent Decree, United States v. AAI Corp., et. al., Case No. 17-cv-2909-RDB (D. Md.
Nov. 29, 2017) (“Consent Decree”)) ¶¶ 106, 108. However, the waiver argument falls within the
Fourth Circuit’s definition of an affirmative defense. See Emergency One, Inc. v. Am. Fire Eagle
                                                  46
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 47 of 58



   E. Alternative Motions for Summary Judgment

       i. The Consent Decree Waivers

       Although the Consent Decree waivers, as discussed in footnote 13, supra—which create

exemptions for defendants contributing relatively small amounts of municipal solid waste and de

micromis amounts of waste containing hazardous substances—constitute affirmative defenses

inappropriate to consider with respect to the pending 12(b)(6) motions, several Defendants have

raised them in the context of summary judgment motions. These Defendants argue that Plaintiff,

an unincorporated association comprised of a number of the Settling Defendants who were

signatories to the Consent Decree, has failed to adequately plead sufficient volumetric information

to overcome these waivers of claims. ECF 448, 464, 478, 479, 480, 481, 484, 510, 549, 672, 701,

704, 767, 768, 769. Such affirmative defenses may be considered as bases for summary judgment.

See Forst, 4 F.3d at 250 (“These defenses are more properly reserved for consideration on a motion

for summary judgment.”); see also 10B Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 2734 (4th ed. 2021) (“It is fairly well settled that an affirmative defense may be




Engine Co., 332 F.3d 264, 271 (4th Cir. 2003) (“An affirmative defense is the ‘“defendant’s
assertion raising new facts and arguments that, if true, will defeat the plaintiff’s or prosecution’s
claim, even if all allegations in the complaint are true.”’) (quoting Saks v. Franklin Covey Co., 316
F.3d 337, 350 (2d. Cir. 2003)). In the July 13, 2021 motions hearing, Defendants cited to a Fourth
Circuit case, Ballard v. Bank of America, 734 F.3d 308, 313 (4th Cir. 2013), for the proposition
that a waiver is an appropriate basis for dismissal of a claim. However, the waiver in Ballard was
unqualified, requiring Plaintiff to waive “‘any and all’ claims – past, present, or future” against the
Defendant, with no fact-specific conditions to the waiver. Id. at 309. Here, the fact-specific nature
of the Consent Decree’s conditional waivers, in this Court’s view, renders them an affirmative
defense ill-suited to disposition at the motion to dismiss stage of the case. See, e.g., ECF 521 at
17. That said, the Court need not, and does not, definitively reach the waiver issues in the context
of Defendants’ motions to dismiss. Plaintiff’s sparse allegations related to Defendants’ waste are
otherwise addressed by this Court as a basis for dismissal for failure to state a claim for arranger
liability, independent of the terms of the Consent Decree. Defendants of course are free to re-raise
the Consent Decree waivers at an appropriate time, if Plaintiff seeks leave to amend.


                                                  47
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 48 of 58



asserted by a motion under Rule 56 made prior to the answer even though the facts supporting the

defense do not appear on the face of the complaint.”).

       However, Defendants bear the burden of proof for this affirmative defense. See Bengston

v. Gibbs, Nos. 88–3824, 88–3831; 1989 WL 100677, at *1 (4th Cir. Aug. 15, 1989) (“The burden

of proving modification or waiver is on the party asserting it.”) (quoting Lambe-Young, Inc. v.

Cook, 320 S.E.2d 699, 702 (N.C. App. 1984)); see also Turner Const. Co. v. BFPE Int’l, Inc., Civ.

No. JKB-15-368, 2016 WL 1169938, at *15 n.32 (D. Md. Mar. 25, 2016) (“Because waiver is an

affirmative defense, the burden rests on [defendant] to prove that the Waiver . . . is effective and

controlling here.”) (citing Bengston, 1989 WL 100677, at *1). The only evidence Defendants

proffer to prove this defense is an exchange between EPA and Plaintiff’s counsel, contained in a

September 17, 2020 Information Request from EPA, see, e.g., ECF 448-2, and Plaintiff’s counsel’s

response on October 2, 2020, see, e.g., ECF 448-3, as well as a Declaration of an EPA Civil

Investigator affirming that those two exhibits are “true and correct cop[ies]” of those documents,

which were “made and kept in the course of EPA’s regularly conducted activities[,]” see, e.g., ECF

448-4 (“Martin-Banks Declaration”). Defendants attach these documents primarily for what they

contend to be Plaintiff’s counsel’s “admission” that Plaintiff’s members “do not have information

regarding the volume of [municipal solid waste] sent to the Site by any Recipients[,]” and that

“[t]he only historical records that still exist are sparse Robb Tyler, Inc. accounting records.” See

ECF 448 at 12-13 (citing ECF 448-3 at 4-6). Thus, the only “evidence” through which Defendants

attempt to prove that the Consent Decree waivers bar Plaintiff’s claims is a statement by Plaintiff’s

counsel regarding a current lack of evidence.

       Even if this Court were to consider the statements of Plaintiff’s counsel in the response

letter as strongly indicative of Plaintiff’s lack of evidence and the unlikelihood of its obtaining



                                                 48
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 49 of 58



further evidence, this Court is not convinced that Defendants, who bear the burden of proof for

their affirmative defense, may be granted summary judgment on what amounts to a “no-evidence”

motion. To obtain summary judgment, particularly in a pre-discovery posture, Defendants must,

themselves, present undisputed facts that affirmatively demonstrate the Consent Decree waiver,

rather than merely pointing out the absence of evidence on the other side. See Ray Commc’ns, Inc.

v. Clear Channel Commc’ns, Inc., 673 F.3d 294, 299 (4th Cir. 2012) (“Where, as here, the movant

seeks summary judgment on an affirmative defense, it must conclusively establish all essential

elements of that defense.”). In addition, while the Martin-Banks Declaration speaks to the

authenticity of Plaintiff’s correspondence with the EPA, it is not a conclusive determination of the

merits or legitimacy of the contentions contained in the correspondence. While this Court

acknowledges the potential difficulty for Defendants to assemble the factual records—containing

more than half-a-century-old volumetric information about their garbage—necessary to prove or

disprove the applicability of the Consent Decree waivers and satisfy their burden of proof, it would

be premature to grant summary judgment on that basis at this early stage of litigation.

       ii.     CERCLA’s Statutory Exemptions

       A number of Defendants, in addition to invoking the Consent Decree waivers, seek

summary judgment on the basis of CERCLA’s two statutory exemptions, found in 42 U.S.C. §§

107(o) and 107(p), noting that, where a plaintiff is a private party, the statute places the burden of

proof on that private plaintiff to demonstrate that defendant entities do not qualify for CERCLA’s

statutory exemptions. ECF 478-82, 767-69..

        Section 107(o) is the codified version of the de micromis exemption found in Paragraph

108 of the Consent Decree, meant to protect those entities who may have contributed miniscule

amounts (less than 110 gallons or 200 pounds) of material containing hazardous waste to a site.



                                                 49
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 50 of 58



       Section 107(p), the statutory Municipal Solid Waste exemption, is specifically invoked by

these Defendants for its small business exemption, which provides that business entities with less

than 100 employees in the three years preceding notice of potential liability from the President

(through EPA) are protected from suit. 42 U.S.C. § 107(p)(1)(B). This Court notes that there are

certain ambiguities present in the exemption which may require clarification in the future,

including from what point the three-year period should run in cases, such as this, where defendants’

notice of potential liability came not from EPA, but only from Plaintiff, a private party. However,

this Court need not reach these issues, because the plain language of the exemptions makes clear

that those exemptions apply only “with respect to response costs at a facility on the National

Priorities List.” See 42 U.S.C. § 107(o)(1); § 107(p)(1) (emphasis added). Here, while EPA

proposed the 68th Street Site for the National Priorities List (“NPL”) in 1999, and re-proposed in

2003 (ECF 1 ¶¶ 14-15), the Site has not been finalized to the NPL, as confirmed in EPA’s

Superfund Site database, where the Site remains listed under “Proposed National Priorities List

(NPL) Sites.”13 Instead, EPA decided to assess the Site under the Superfund Alternative Site

process—now known as the Superfund Alternative Approach (SAA).14                Only EPA, in its

discretion, may seek to enforce the same exemptions with respect to SAA sites. Thus, while the

68th Street Site may be eligible for NPL finalization, at this point it remains a non-NPL site,

rendering the statutory exemptions, by their plain language, inapplicable. To the extent the parties

have evidence suggesting otherwise, they are free to re-raise the issue later in the proceedings, if

the Complaint is amended.



13
    U.S. Env’t Prot. Agency, Proposed National Priorities List (NPL) Sites – by State,
https://www.epa.gov/superfund/proposed-national-priorities-list-npl-sites-state#MD.
14
    U.S. Env’t Prot. Agency, Superfund Site: 68th Street Dump/Industrial Enterprises,
https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.Cleanup&id=0300
338.
                                                50
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 51 of 58



        For the above reasons, this Court will deny the following motions for summary judgment:

ECF 448 (American Sugar Refining, Inc.; Bob Bell Automotive Group, Inc.; Donohoe Real Estate

Services; HMS Host Family Restaurants, Inc.; Len Stoler, Inc.; and Stella Maris Operating Corp);

ECF 464 (The Rukert Terminals Corporation); ECF 478 (Alban Tractor Co., Inc.); ECF 479

(Crown Central LLC); ECF 480 (New Ridge Associates, Inc.); ECF 481 (Norris Automotive

Holdings LLC); ECF 482/484 (The Victory Racing Plate Company); ECF 510 (Host Hotels and

Resorts, Inc.); ECF 672 (Ridgeqay Manor, Inc.); ECF 704 (Morgan Properties Management

Company, LLC); ECF 767 (Airgas, Inc.); ECF 768 (Drug City Pharmacy, LLC); ECF 769

(Melibelle USA, Inc.).

    F. Real Party in Interest

        Under Rule 17 of the Federal Rules of Civil Procedure, “an action must be prosecuted in

the name of the real party in interest.” Fed R. Civ. P. 17(a). The function of the “real party in

interest” doctrine is “to enable a defendant to present defenses he has against the real party in

interest, to protect the defendant against a subsequent action by the party actually entitled to relief,

and to ensure that the judgment will have proper res judicata effect.” Va. Elec. & Power Co. v.

Westinghouse Elec. Corp., 485 F.2d 78, 84 (4th Cir. 1973).               “To determine whether the

requirement that the action be brought by the real party in interest has been satisfied, the court

must look to the substantive law creating the right being sued upon to see if the action has been

instituted by the party possessing the substantive right to relief.” 6A Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1544 (3d ed. 2021).

        The question presented here, whether unincorporated associations that are not, themselves,

party to an administrative agreement (such as a Consent Decree) may qualify as the real party in

interest on behalf of their member PRPs in CERCLA contribution litigation, has not been widely



                                                  51
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 52 of 58



raised. Specifically, in the context of this case, the Plaintiff, 68th Street Site Work Group, is not

itself party to the Consent Decree, but is instead made up of member PRPs that are parties to it. In

support of its view that such representative litigation capacity is appropriate, Plaintiff cites a slew

of cases in which the status of such an unincorporated association of PRPs was left unchallenged,

thus allowing the association to seek contribution from other PRPs. See, e.g., ECF 521 at 21 n.15;

ECF 580 at 20 n.8. However, Defendants counter that, in the few cases where the issue has been

raised and considered, courts have rejected plaintiff unincorporated associations as real parties in

interest, irrespective of the many cases in which their status was not challenged. ECF 570 at 2;

see, e.g., Pasco Sanitary Landfill NPL Site Indus. Waste Area Generator Grp. III v. Basin

Disposal, Inc., No. 4:15-cv-5022, 2015 WL 12516735, at *2 (E.D. Wash. Nov. 16, 2015)) (“IWAG

III”) (“[Plaintiff]’s assertion that other district courts have allowed other such associations to

proceed as parties is not germane to the issue before the Court. To support their argument,

[Plaintiff] only sites [sic] cases where the associations’ statues [sic] as parties went

unchallenged.”). Indeed, Defendants cite the holdings in IWAG III and Boarhead Farm Agreement

v. Advanced Envtl. Tech. Corp., 381 F. Supp. 2d 427 (E.D. Pa. 2005), for the proposition that

CERCLA contribution may only be sought by PRPs, and that Plaintiff’s individual member

corporations, as recognized PRPs and original signatories to the Consent Decree with EPA and the

State of Maryland, are the real parties in interest.

       A brief review of both IWAG III and Boarhead Farm is warranted here. First, in IWAG

III, the plaintiff was an unincorporated association of PRPs “created to facilitate clean-up and cost

recovery efforts of the 16 member PRPs[,]” but was not itself a PRP. 2015 WL 12516735, at *1.

The court held that § 113(f) of CERCLA only confers upon PRPs the right to sue other PRPs for

contribution, and, thus, that the sixteen member PRPs of the group, not the group itself, were the



                                                  52
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 53 of 58



real parties in interest. Id. at *2 (citing Boarhead Farm, 381 F. Supp. at 432-33); 42 U.S.C. §

9613(f). The plaintiff group’s counsel in IWAG III serves as counsel to Plaintiff in this case.

       Plaintiff attempts to distinguish IWAG III via that court’s statement that “Plaintiff is a group

of PRPs that was formed for the purpose of bringing this action.” IWAG III at *2. Plaintiff asserts

that here, by contrast, it was “formed in 2006 to cooperate with EPA and perform responses [sic]

cost activities . . . .” ECF 580 at 24-25. However, the Complaint contains no allegations regarding

the circumstances of Plaintiff’s formation, other than noting that it “commenced the RI/FS

[Remedial Investigation and Feasibility Study] work in June 2006.” ECF 1 ¶ 17. Even taking that

allegation as true, however, it does not transform Plaintiff into a PRP or render it eligible to bring

a § 113(f) contribution claim. That conclusion is burnished by Boarhead Farm and the plain

language of the statute.

       In Boarhead Farm, the “Boarhead Farms Agreement Group,” an unincorporated

association, brought a CERCLA contribution claim on behalf of six member companies who were

PRPs. The district court ruled that the individual PRPs were the real parties in interest. Boarhead

Farm, 381 F. Supp. at 432 (“[U]nder [CERCLA], the PRPs are the real parties in interest, despite

the fact that here, the PRPs paid for remediation by contributing to the Agreement Group which,

acting as an intermediary, then pooled the funds and paid the contractors conducting the

remediation.”). Plaintiff notes that, in Boarhead Farm, the defendants had already stipulated that

the plaintiff unincorporated association had stated a viable § 113(f) contribution claim, in return

for the agreement of the plaintiff’s members to act as parties to the case for discovery purposes. It

was, then, the plaintiff association who subsequently sought leave to amend in order to substitute

its member parties as the named plaintiffs. The district court agreed that the individual PRPs were

the real parties in interest and allowed plaintiff to amend its complaint.



                                                 53
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 54 of 58



       Plaintiff suggests that the distinction of which party raised the issue is notable, because the

Boarhead Farm ruling was meant to “preserve[] the parties’ prior stipulation on discovery[,]” in

the interest of “fundamental fairness and judicial economy[,]” and that a similar ruling would not

serve those interests here, where the real party in interest issue is being raised by defendants as a

basis for dismissal. ECF 580 at 24. It is difficult to understand, however, how proper adjudication

of the real party in interest issue, the function of which, as noted, is to protect defendants against

duplicative litigation, would not also serve the interests of “fundamental fairness and judicial

economy.”

       With that summary of relevant case law in mind, this Court finds the plain language of the

statute to be dispositive. CERCLA specifies that “a person who has resolved its liability to the

United States or a State for some or all of a response action or for some or all of the costs of such

action in an administrative or judicially approved settlement” can seek contributions from persons

not party to a settlement. 42 U.S.C. § 9613(f)(3)(B) (emphasis added). Thus, for Plaintiff to be

the real party in interest, it must (1) qualify as a “person” and (2) have resolved its liability to a

governmental entity.

       CERCLA defines “person” as “an individual, firm, corporation, association, partnership,

 consortium, joint venture, commercial entity, United States Government, State, municipality,

 commission, political subdivision of a State, or any interstate body.” 42 U.S.C. § 9601(21).

 While it is unsettled whether Plaintiff, as an unincorporated association, would fall within the

 definition of “person,” it nevertheless fails to meet the second prong to entitle it to seek

 contribution, because it never had or resolved any liability to the United States or the State of

 Maryland. The only liability it purportedly participated in resolving rested with its member

 entities. The fact that Plaintiff voluntarily assumed (apparently via contract) some responsibility



                                                 54
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 55 of 58



 for performing work and making payments, without ever formally substituting itself as party to

 the Consent Decree, does not render it liable to the governmental entities. The government’s

 recourse is against Plaintiff’s members, not Plaintiff. Thus, Plaintiff fails to satisfy CERCLA’s

 plain requirements regarding eligibility to seek contribution.

      In light of that statutory interpretation, Plaintiff’s attempt to rely on Federal Rule of Civil

Procedure 17(a)(1)(G)’s definition of “real party in interest” is unsuccessful. That subsection

provides, in relevant part: “The following may sue in their own names without joining the person

for whose benefit the action is brought . . . a party authorized by statute.” Id. Plaintiff suggests

that because “association” is within CERCLA’s definition of “person,” it is authorized by statute

to sue without joining its members. As noted above, however, only an association itself having

liability to a governmental entity would be authorized by CERCLA to sue. Plaintiff’s argument is

therefore unavailing.

        Further, contrary to Plaintiff’s urging, Karras v. Teledyne Indus., Inc., 191 F. Supp. 2d

1162 (S.D. Cal. 2002), is inapposite. The Karras court stated, “Plaintiff associations are permitted

under CERCLA to sue for contribution despite the fact that they are creatures of contract, created

to facilitate cleanup and cost recovery efforts of the PRPs.” Id. at 1167. However, the Karras

plaintiff was not an association, but a trustee to a group of PRPs who had entered into a Consent

Order and Consent Decree with the California Department of Toxic Substances Control. Trustees

are expressly permitted by another exception to Rule 17(a) as a real party in interest when bringing

an action for another’s benefit. Fed. R. Civ. P. 17(a)(1)(E). In addition, the Karras court gave

considerable weight to the fact that the plaintiff trusts “elected their PRP status by contract,” noting

that “[CERCLA] does not foreclose entities from attaining PRP status by contract.” Id. at 1169.




                                                  55
        Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 56 of 58



In the instant case, Plaintiff is an unincorporated association, not a trustee, rendering Rule

17(a)(1)(E), and thus Karras, inapplicable.

        In its briefing and at the hearing, Plaintiff suggested the existence of “unequivocal”

assignments of CERCLA claims from its members to Plaintiff itself. See, e.g., ECF 521 at 23. It

is true that, in some instances, the assignment of claims can assuage the concerns underlying the

real party in interest doctrine—if the real parties in interest are bound to a judgment, there will be

no concerns about subsequent actions or res judicata. Metro Container Grp. v. AC&T Co., Inc.,

450 F. Supp. 3d 583, 605 (E.D. Pa. 2020) (“‘Plaintiff associations are permitted under CERCLA

to sue for contribution despite the fact that they are creatures of contract, created to facilitate

cleanup and cost recovery efforts of the PRPs[,]’ so long as they bind the members of the

association to the ruling of the suit.”) (emphasis added) (quoting Karras, 191 F. Supp. 2d at 1167-

68). Here, however, Plaintiff has not alleged or established that its members would be bound to

the rulings in this suit if they are not joined as parties. Its repeated invocation of “unequivocal”

assignments does not indicate that those assignments bind its members in this matter. The absence

of evidence of binding assignments leaves the Defendants potentially subject to a second suit by

the member entities, a result contravening the purpose of the real party in interest doctrine. Such

concerns are compounded by the prayer for relief in the Complaint, which requests “a declaration

of each Defendant’s liability for future response costs to be incurred by Plaintiff (and its assignors)

at the 68th Street Site.” ECF 1 ¶ 1. The inclusion of the parenthetical could be interpreted as an

indication that Plaintiff’s assignors may have future claims of their own and are not strictly bound

to rulings against them. The exception described in Metro Container Group, then, is inapplicable

here.




                                                  56
          Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 57 of 58



          Despite reaching the conclusion that Plaintiff is not the real party in interest in this case,

  this Court is unpersuaded by some Defendants’ contention that dismissal on this basis is

  independently warranted. Rule 17(a)(3) clearly states, “The court may not dismiss an action for

  failure to prosecute in the name of the real party in interest until, after an objection, a reasonable

  time has been allowed for the real party in interest to ratify, join, or be substituted into the action.”

  Plaintiff has mounted non-frivolous legal arguments supporting its contention that it is a real party

  in interest. While this Court ultimately disagrees, it declines to conclude that the time it spent

  addressing the parties’ opposing viewpoints consumed Plaintiff’s “reasonable time” to correct the

  issue, and it would ordinarily afford Plaintiff an opportunity to join or substitute the real parties in

  interest. However, because Plaintiff’s Complaint as to the moving Defendants is being dismissed

  without prejudice on the other grounds described herein, Plaintiff and its members can correct the

  real party in interest issue if leave to amend is sought.15

IV.    Conclusion

          For the reasons set forth above, the following Motions to Dismiss are GRANTED: ECF

  163 (Armacell, LLC); ECF 174 (Truist Financial Corporation); ECF 287 (Pabst Brewing Co.);

  ECF 384 (C&I Leasing, Inc.); ECF 386 (Cowan Systems, Inc.); ECF 411/452 (Lifoam Industries,

  LLC); ECF 425 (High’s of Baltimore, LLC); ECF 442 (Cloverland Dairy Limited Partnership);

  ECF 448 (“Certain Defendants” (American Sugar Refining, Inc.; Bob Bell Automotive Group,

  Inc.; Donohoe Real Estate Services; HMS Host Family Restaurants, Inc.; Len Stoler, Inc.; and

  Stella Maris Operating Corp.)); ECF 461 (The Rukert Terminals Corporation); ECF 478 (Alban



  15
     At the hearing, defense counsel argued that because Plaintiff lacked standing to sue at the
  inception of the case, any proposed amended complaint would be fatally flawed because standing
  would not have existed throughout the entire duration of the litigation. This Court declines to
  anticipate the issue and will address the argument if it is raised in a motion opposing leave to file
  an amended complaint.
                                                     57
       Case 1:20-cv-03385-SAG Document 786 Filed 09/16/21 Page 58 of 58



Tractor Co., Inc.); ECF 479 (Crown Central LLC); ECF 480 (New Ridge Associates, Inc.); ECF

481 (Norris Automotive Holdings LLC); ECF 482/484 (The Victory Racing Plate Company); ECF

510 (Host Hotels and Resorts, Inc.); ECF 537 (Caraustar Industries, Inc.); ECF 539 (Greif, Inc.);

ECF 609 (Hilton Worldwide, Inc.); ECF 672 (Ridgeway Manor, Inc.); ECF 704 (Morgan

Properties Management Company, LLC); ECF 767 (Airgas, Inc.); ECF 768 (Drug City Pharmacy,

LLC); ECF 769 (Melibelle USA, Inc.). The following Motions for Summary Judgment are,

similarly, GRANTED: ECF 549 (Heritage Chevrolet-Buick); ECF 701 (Mattress Company of

Delaware, LLC d/b/a Eclipse International). The remaining alternative motions for summary

judgment will be denied, and all dismissed claims will be dismissed without prejudice.16 A

separate Order follows.

Dated: September 16, 2021                                            /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




16
   Plaintiff, in the second count of its Complaint, sought a declaration of liability against all
Defendants for any future response costs. The Court’s adjudication of Defendants’ motions renders
this count futile; however, the Court makes mention of it only to address a related argument raised
by a small number of Defendants. Defendants C&I Leasing (ECF 384 at 13), Heritage Chevrolet-
Buick (ECF 549 at 18), and Morgan Properties Management Company (ECF 704 at 18), as part of
their requested relief, argue that if the CERCLA claim fails, they are entitled to a declaration that
they are not liable for any future response costs. These Defendants cite to a single case from this
Court, PRSC, LLC v. Admiral, Inc., No. 8:08-cv-1379, 2009 WL 10685578, at *6-7 (D. Md. Mar.
10, 2009), where the court, even after deciding to dismiss the complaint, elected to “declare the
rights of the parties as requested.” (citing to a line of state cases from the Court of Appeals of
Maryland.) However, a similar declaration at this point in litigation, where dismissal is without
prejudice, would be premature.
                                                 58
